Exhibit 10.46

                         

AMENDED AND RESTATED POWER PURCHASE AGREEMENT







dated as of

May 16, 2003


By and Between



North Jersey Energy Associates, A Limited Partnership


and


JERSEY CENTRAL POWER & LIGHT COMPANY  



 

 

AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT (the "Agreement") is entered
into as of May 16, 2003 (the "Agreement Date"), by and between Jersey Central
Power & Light Company, a New Jersey corporation (as defined below "JCP&L") and
North Jersey Energy Associates, A Limited Partnership, a New Jersey limited
partnership (as defined below "NJEA"). JCP&L and NJEA are individually referred
to herein as a "Party" and are collectively referred to herein as the "Parties".


WHEREAS

, NJEA owns a nominal 300 MW natural gas-fired electricity and steam generating
plant located in the borough of Sayreville, New Jersey, as described in the
Existing PPA (the "Facility").


WHEREAS

, JCP&L is a public utility as defined in N.J.S.A. 48:2-13 and, as such, is
required by applicable statutes and regulations to furnish safe, adequate and
proper service to its customers and further, to have and maintain its property,
plant and equipment in such condition as to enable it to do so.


WHEREAS,

JCP&L is a member of the Pennsylvania-New Jersey-Maryland Interconnection,
L.L.C. ("PJM").


WHEREAS

, New Jersey's Electric Discount and Energy Competition Act, N.J.S.A. 48:3-49 et
seq. (the "New Jersey Competition Act"), and certain orders of the BPU encourage
the mitigation of above-market costs of long-term power purchase agreements with
non-utility generators to effect rate payer savings.


WHEREAS

, Section 13 of the New Jersey Competition Act provides for the participating
utility to recover the costs of restructuring such long-term power purchase
agreements on a full and timely basis.


WHEREAS

, JCP&L and NJEA are parties to a Power Purchase Agreement dated as of October
22, 1987, as amended to date (the "Existing PPA"), pursuant to which JCP&L
purchases from NJEA contract capacity of not less than 250 MW and the associated
electricity of the Facility.


WHEREAS,

in connection with a financing relating to the Facility and a nominal 300 MW
natural gas-fired electricity and steam generating plant owned by Northeast
Energy Associates, A Limited Partnership ("NEA") located in the town of
Bellingham, Massachusetts (the "Bellingham Facility"), ESI Tractebel Funding
Corp., a Delaware corporation (formerly IEC Funding Corporation) ("ESI Funding")
issued its senior secured securities (the "Senior Secured Notes") pursuant to
the Trust Indenture, dated as of November 15, 1994, among ESI Funding, NJEA, NEA
and State Street Bank and Trust Company, as trustee (the "Senior Trustee"), as
supplemented by the First Supplemental Indenture dated as of November 15, 1994,
and the Second Supplemental Trust Indenture dated as of January 14,
1998, (collectively, the "Senior Indenture"). As part of the security for the
Senior Secured Notes, NJEA collaterally assigned its right, title and interest
in the Existing PPA to the Senior Trustee on behalf of the holders of the Senior
Secured Notes, and pledged all of the revenues received under, and granted a
priority perfected security interest in, the Existing PPA to the Senior Trustee
on behalf of the holders of the Senior Secured Notes pursuant to the Senior
Indenture and related security documents. The Senior Secured Notes are also
secured by NEA's interests in the Bellingham Facility and its related revenue
generating agreements.


WHEREAS,

in connection with an additional financing to, among other purposes, acquire and
provide additional capital for the Facility and the Bellingham Facility, ESI
Tractebel Acquisition Corp., a Delaware corporation ("ESI Acquisition," and
together with ESI Funding, the "Issuers") issued its secured securities (the
"Junior Secured Notes") pursuant to the Indenture, dated as of February 19,
1998, among ESI Acquisition, NELP and Northeast Energy, LLC, a Delaware limited
liability company ("NELLC"), directly and wholly owned by Northeast Energy, LP,
a Delaware limited partnership ("NELP"), and State Street Bank and Trust
Company, as trustee (the "Junior Trustee"), as supplemented by the First
Supplemental Indenture dated as of February 19, 1998, (collectively, the "Junior
Indenture"). The Junior Secured Notes are payable by NELP from distributions to
it by NJEA and NEA.


WHEREAS

, JCP&L and NJEA desire to amend and restate the Existing PPA to provide for,
among other things, the delivery of electricity from sources other than the
Facility and the delivery by NJEA and purchase by JCP&L of Contract Energy and
Capacity for an Energy Payment that is less than the payment required from JCP&L
under the Existing PPA.


NOW, THEREFORE

, in consideration of the premises and of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. DEFINITIONS


1.1 Certain Defined Terms.


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below.


"AAA" shall have the meaning set forth in Section 10(a) hereof.


"Actual Delivery Point Differential" for any calendar year shall mean (i) for
On-Peak Hours during which electricity is delivered to a Delivery Point other
than the Facility Bus during such calendar year, an amount ($/MWh) equal to
(A) the MWh-weighted average hourly LMP ($/MWh) for such Delivery Point(s) for
the actual On-Peak Hours during which Contract Energy was delivered to such
Delivery Point(s) during such calendar year less (B) the MWh-weighted average
hourly LMP ($/MWh) for the Facility Bus for the actual On-Peak Hours during
which Contract Energy was delivered to Delivery Point(s) other than the Facility
Bus during such calendar year, and (ii) for Off-Peak Hours, an amount ($/MWh)
equal to (A) the MWh-weighted average hourly LMP ($/MWh) for such Delivery
Point(s) for the actual Off-Peak Hours during which Contract Energy was
delivered to such Delivery Point(s) during such calendar year less (B) the
MWh-weighted average hourly LMP ($/MWh) for the Facility Bus for the actual
Off-Peak Hours during which Contract Energy was delivered to such Delivery
Point(s) other than the Facility Bus during such calendar year. The LMP for
Contract Energy scheduled for delivery hereunder to the "JCP&L Zone" (as opposed
to a particular nodal point therein) shall be the applicable JCP&L Zonal Price.


"Actual Monthly Henry Hub Price" shall have the meaning set forth in Part I of
Schedule B hereof.


"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries' controls, is
controlled by, or is under common control with, such first Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


"AGC Credits" shall mean all credits or other remuneration from PJM or the ISO
as described in Section 3.6(e) hereof.


"AGC" shall have the meaning set forth in Section 3.6(e) hereof.


"AGC Annual Threshold" shall have the meaning set forth in Section 3.6(e)
hereof.


"Agreement" shall have the meaning set forth in the first paragraph of this
Agreement.


"Agreement Date" shall have the meaning set forth in the first paragraph of this
Agreement.


"Alternate Delivery Points" shall have the meaning set forth in Section 3.8(b)
hereof.


"Ancillary Termination Damages" shall mean penalties assessed by PJM against the
terminating Party and all reasonable fees and expenses incurred by the
terminating Party in connection with the termination of this Agreement pursuant
to Section 8.2 hereof.


"Annual Energy Quantity" shall mean 2,043,600 MWh per calendar year in any
calendar year containing 365 days and 2,049,600 MWh per calendar year in any
calendar year containing 366 days. For any partial calendar year containing less
than 365 days, the Annual Energy Quantity shall mean the sum of the daily
amounts for each calendar day during such partial calendar year that this
Agreement is in effect; each such daily amount shall be calculated as follows:
(i) 24, multiplied by, (ii) either 200 for each day in April, May, October and
November or 250 for each day in every other calendar month.


"Bellingham Facility" shall have the meaning set forth in the Recitals.


"BPU" shall mean the New Jersey Board of Public Utilities and any successor
entity.


"Business Day" shall mean any day that is not a Saturday, Sunday, or NERC
Holiday.


"Capacity" shall have the same meaning as "Unforced Capacity" as defined in the
PJM Agreement on the Agreement Date.


"Capacity Damages" shall have the meaning set forth in Section 5.2 hereof.


"Capacity Requirement" shall (subject to the provisions of Section 5.1 hereof)
mean 250 MW per day; provided, however, that so long as the Facility is a PJM
Capacity asset the "Capacity Requirement" shall be the greater of (i) 250 MW per
day (subject to the provisions of Section 5.1 hereof) or (ii) the actual
Capacity of the Facility as determined by PJM from time to time; provided,
however, that any Facility Capacity that results from additions or improvements
to the Facility after the Agreement Date shall not be included in the actual
Capacity determined pursuant to clause (ii) hereof. 


"Change in Law" shall mean the adoption, promulgation, issuance, modification or
change in administrative or judicial application, after the Agreement Date, of
any applicable law, regulation, rule, requirement or ordinance of any government
entity. A repeal, amendment or interpretation of the New Jersey Competition Act
(including, without limitation, N.J.S.A. 48:3-61(a)(4)) shall not constitute a
Change in Law.


"Claiming Party" shall have the meaning set forth in Section 9.2(b) hereof.


"Contract Adjuster" shall mean the monthly On-Peak and Off-Peak amounts in $/MWh
calculated on or about the Effective Date in accordance with Schedule B hereof.


"Contract Energy" shall have the meaning set forth in Section 3.1 hereof.


"Cover Damages" shall have the meaning set forth in Section 3.6(a) hereof.


"Delivery Point" shall have the meaning set forth in Section 3.8(a) hereof.


"Delivery Point Adjustment" shall have the meaning set forth in Section 3.8(f)
hereof.


"Delivery Shortfall" shall have the meaning set forth in Section 3.6(a) hereof.


"Eastern Prevailing Time" shall mean either Eastern Standard Time or Eastern
Daylight Savings Time, as in effect from time to time.


"eCapacity" shall have the meaning set forth in the PJM Agreement or, in the
event such term is no longer utilized in any successor PJM Agreement, shall mean
a similar successor capacity recognition methodology utilized by such successor
PJM Agreement, such that JCP&L's account with PJM shall reflect such Capacity as
of the Effective Date and at all times throughout the Term hereof.


"Effective Date" shall have the meaning set forth in Section 2.1 hereof.


"Energy Payment" shall have the meaning set forth in Section 4.1(a) hereof.


"Energy Price" shall mean, in each month and for each MWh of Contract Energy
delivered hereunder, an amount equal to (i) during On-Peak Hours, the sum of (A)
the product of the Gas Price multiplied by the On-Peak Heat Rate plus (B) the
applicable Contract Adjuster or (ii) during Off-Peak Hours, the sum of (A) the
product of the Gas Price multiplied by the Off-Peak Heat Rate plus (B) the
applicable Contract Adjuster.


"eSchedule" shall have the meaning set forth in the PJM Agreement or, in the
event such term is no longer utilized in any successor PJM Agreement, shall mean
a similar successor scheduling methodology utilized by such successor PJM
Agreement.


"ESI Acquisition" shall have the meaning set forth in the Recitals and shall
include its successors.




"ESI Funding" shall have the meaning set forth in the Recitals and shall include
its successors.


"Event of Default" shall have the meaning set forth in Section 8.1 hereof.


"Excess Deliveries" shall have the meaning set forth in Section 3.1 hereof.


"Excess Delivery Charge" shall have the meaning set forth in Section 3.1 hereof.


"Execution Agreement" shall mean the Execution Agreement by and between NJEA and
JCP&L dated as of May 16, 2003.


"Existing PPA" shall have the meaning set forth in the Recitals.


"Facility" shall have the meaning set forth in the Recitals.


"Facility Bus" shall mean the point of interconnection between the Facility and
the PJM transmission system, which as of the Agreement Date is the South River
230 kV bus.


"FERC" shall mean the United States Federal Energy Regulatory Commission, and
shall include its successors.


"Final Decision" shall have the meaning set forth in the Execution Agreement.


"5% Threshold" shall have the meaning set forth in Section 3.8(f) hereof.


"Forced Outage" shall mean a partial or full interruption in the generating
capability of the Facility, during any period in which NJEA has elected to
deliver Contract Energy hereunder generated at the Facility (as reflected in its
Supply Notice), due to any unplanned component failure (immediate, delayed,
postponed, or startup failure) or any other condition that requires the
applicable unit to be removed from service, or prevents the unit from going into
service, including (without limitation) (i) any inability to successfully
start-up and commence generation following a period during which the Facility
has not been operational for any reason and (ii) any unplanned or planned
interruption in the generating capability of the Facility in order to conduct
repair, replacement, maintenance or diagnostic activity to avoid loss or serious
injury or damage to persons or property that NJEA reasonably expects to occur
within ten (10) days after the beginning of the interruption if the repair,
replacement, maintenance or diagnostic activity is not performed. 


"Force Majeure" shall have the meaning set forth in Section 9.1 hereof.


"Gas Forward Curve" shall have the meaning set forth in Schedule B hereof.


"Gas Price" shall mean, for each calendar month, the arithmetic average of (i)
monthly gas prices published in The Gas Daily Price Guide "Monthly Contract
Index" under "Market Centers", "Northeast", "Texas Eastern, zone M-3" and (ii)
monthly gas prices published in The Gas Daily Price Guide "Monthly Contract
Index" under "Market Centers", "Northeast", "Transco, zone 6 non- N.Y.", each
published by Platts on or about the fifth Business Day of such calendar month
(each an "Index" and collectively, the "Indices"). The Indices are intended by
the Parties to reflect the price of natural gas in Middlesex County, New Jersey.
In the event either Index ceases to be published or ceases to be determined
substantially as such Index is determined on the Agreement Date, then the
Parties shall meet as soon thereafter as possible to identify a replacement
index or indices (as the case may be) with the intent of such replacement(s)
being to represent the market price of natural gas in Middlesex County, New
Jersey.


"Indemnified Party" shall have the meaning set forth in Section 12.1 hereof.


"Indemnifying Party" shall have the meaning set forth in Section 12.1 hereof.


"Interconnection Facilities" shall mean all apparatus required and associated
equipment installed to interconnect and deliver electricity from the Facility to
JCP&L's transmission system including, but not limited to, connection,
transformation, switching, metering, communications and safety equipment, such
as equipment required to protect (1) JCP&L's transmission system and its
customers from faults occurring at the Facility and (2) the Facility from faults
occurring on JCP&L's transmission system or on the systems of others to which
JCP&L's transmission system is directly or indirectly connected. Interconnection
Facilities shall also include any necessary additions and reinforcements to
JCP&L's transmission system required as a result of the interconnection of the
Facility to JCP&L's transmission system.


"Issuers" shall have the meaning set forth in the Recitals.


"ISO" shall mean any independent system operator of the PJM transmission system.


"JCP&L" shall mean Jersey Central Power & Light Company, a New Jersey
corporation, and its permitted successors and assigns hereunder.


"JCP&L Discount" shall mean $5.50 per MWh of Contract Energy delivered to JCP&L
pursuant to this Agreement from sources other than the Facility.


"JCP&L Discount Rate" shall mean the after-tax weighted average cost of capital
("WACC") that will be based on the before-tax WACC that will be set by the BPU
in JCP&L's current rate proceeding, Docket No. ER02080506. The WACC set by the
BPU will then be converted to an after-tax WACC using a combined federal and
state income tax rate of 40.15%, as adjusted to reflect the current combined
federal and state income tax rate, for the capital components that are
tax-deductible, which rate the Parties agree shall be 8.46% for any prepayment
pursuant to Section 4.2 hereof on or before the Effective Date and for the
period between the Effective Date and the approval by the BPU of JCP&L's
after-tax WACC pursuant to the current rate proceeding, Docket No. ER02080506,
or as reset by the BPU as part of the most recent JCP&L proceeding.


"JCP&L Reorganization Event" shall mean (a) any consolidation, merger or other
form of combination of JCP&L with any other Person, (b) the acquisition of a
majority of the outstanding shares of JCP&L by any Person or (c) the sale,
conveyance, lease, transfer or other disposition, in one transaction or a series
of related transactions, including without limitation the transfer or "spin-off"
of shares of a subsidiary (collectively, a "transfer"), affecting all or
substantially all of the assets of JCP&L existing on the Agreement Date or
hereafter acquired, other than transfers to or among wholly-owned subsidiaries
of JCP&L. For purposes of this definition, the transfer, sale or other
disposition of all or substantially all of the transmission and/or distribution
assets of JCP&L, will, in either case, constitute a "JCP&L Reorganization
Event."


"JCP&L Termination Payment" shall have the meaning set forth in Section 8.2(c)
hereof.


"JCP&L Zonal Price" shall mean, for any hour, the daily "Day Ahead Hourly LMP"
for deliveries to the "JCPL Zone" as posted on the "Daily Day-Ahead LMP" page on
the PJM website at www.PJM.com (on the "Energy" page, under "Markets"). If such
price should ever cease to be so published, then the Parties shall agree in
writing to a regularly published comparable substitute price.


"JCP&L Zone" shall mean all of the nodal points within the PJM transmission
system comprising the "JCPL Zone" as designated by PJM from time to time.


"Junior Indenture" shall have the meaning set forth in the Recitals.


"Junior Secured Notes" shall have the meaning set forth in the Recitals.


"Junior Trustee" shall have the meaning set forth in the Recitals.


"Late Payment Rate" shall have the meaning set forth in Section 4.6 hereof.


"Libor" shall have the meaning set forth in Section 4.5(b) hereof.


"LMP" for any PJM nodal point for any hour on any day (either a previous day or
the prompt day) shall mean the price ($/MWh) at such PJM nodal point as reported
on the PJM website at www.PJM.com on the "Energy" page (under "Markets") under
the "Daily Day-Ahead LMP" for such nodal point on such date and time. If such
price should ever cease to be so published, then the Parties shall agree in
writing to a regularly published comparable substitute price.


"Market Seller" shall have the meaning set forth in Schedule 1 to the PJM
Agreement.


"Minimum Energy Price Discount" for any calendar year shall mean the product of
(i) $4.50 and (ii) the Annual Energy Quantity, which amounts are set forth on
Part 2 of Schedule A hereof.


"Model" shall have the meaning set forth in Part I of Schedule B hereof.


"Monthly Discount Factor" for any calendar month during the Term shall mean
$4.50 per MWh, as such amount may be adjusted from time to time in accordance
with any prepayment as provided in Section 4.2 and Schedule D hereof.


"Monthly Henry Hub Futures" shall have the meaning set forth in Part I of
Schedule B hereof.


"Monthly Minimum Energy Price Discount" for any calendar month during the Term
shall mean the product of (i) the number of MWhs to be delivered to JCP&L during
such month as set forth in Schedule C hereof and (ii) the Monthly Discount
Factor.


"Moody's" shall mean Moody's Investors Service, Inc., and any successor thereto.


"Must-Run Order" shall have the meaning set forth in Section 5.3(c) hereof.


"MW" shall mean a megawatt.


"MWh" shall mean a megawatt-hour. One MWh shall equal 1,000 kWh.


"NEA" shall mean Northeast Energy Associates, A Limited Partnership and its
permitted successors and assigns hereunder.


"NELLC" shall mean Northeast Energy, LLC, a Delaware limited liability company,
and its permitted successors and assigns hereunder.


"NELP" shall mean Northeast Energy, LP, a Delaware limited partnership, and its
permitted successors and assigns hereunder.


"NERC Holiday" shall mean New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day.


"Net Capability" shall have the meaning set forth in Section 5.3(a) hereof.


"New Jersey Competition Act" shall have the meaning set forth in the Recitals.


"NJEA" shall mean North Jersey Energy Associates, A Limited Partnership, a New
Jersey limited partnership, and its permitted successors and assigns hereunder.


"NJEA Termination Payment" shall have the meaning set forth in Section 8.2(b)
hereof.


"Offer Data" shall have the meaning set forth in Schedule 1 to the PJM
Agreement.


"Off-Peak Heat Rate" shall mean 9.528 MMBtu/MWh.


"Off-Peak Hours" shall mean the eight-hour period beginning at 2300 (for the
hour ending at 2400 hours) on the day prior to delivery and ending at 0700 hours
(for the hour ending at 0700 hours) on the day of delivery, Eastern Prevailing
Time on each Business Day and all hours on each Saturday, Sunday and NERC
Holiday.


"On-Peak Heat Rate" shall mean 13.059 MMBtu/MWh.


"On-Peak Hours" shall mean the sixteen-hour period beginning at 0700 hours (for
the hour ending at 0800 hours) and ending at 2300 hours (for the hour ending at
2300 hours) on the day of delivery, Eastern Prevailing Time on each Business
Day.


"Party" and "Parties" shall have the meaning set forth in the first paragraph of
this Agreement.


"Person" shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, limited partnership, association, trust,
unincorporated organization, or a government authority or agency or political
subdivision thereof.


"PJM" shall mean Pennsylvania-New Jersey-Maryland Interconnection L.L.C. and any
successor organization (including any ISO).


"PJM Agreement" shall mean the Amended and Restated Operating Agreement of PJM
dated as of June 2, 1997, as amended, modified, or supplemented from time to
time and shall also include any successor agreement of PJM.


"PJM Manual" shall have the meaning set forth in Section 5.3(a) hereof.


"PJM Practices" shall mean the PJM practices and procedures for delivery and
transmission of electricity and capacity and capacity testing in effect from
time to time and shall include, without limitation, applicable requirements of
the PJM Agreement.


"PJM Reconciliation Amount" shall have the meaning set forth in Section 4.4(c)
hereof.


"Planned Outage" shall mean a partial or full interruption in the generating
capability of the Facility due to the removal of a unit from service to perform
work on specific components that is scheduled well in advance and has a
predetermined date and estimated duration (such as annual overhauls,
inspections, and testing).


"Prepayment Amount" shall have the meaning set forth in Section 4.2(a) hereof.


"Prepayment Date" shall mean the date of prepayment specified in a Prepayment
Notice, which shall be no more than seventy-five (75) and no fewer than
forty-five (45) days from the date of such Prepayment Notice.


"Prepayment Notice" shall have the meaning set forth in Section 4.2(a) hereof.


"Prepayment Rate" shall have the meaning set forth in Section 4.2(b) hereof.


"Prepayment Right" shall have the meaning set forth in Section 4.2(a) hereof.


"Prepayment Spreadsheet" shall have the meaning set forth in Schedule D hereof.


"Protective Apparatus" shall mean such equipment and apparatus, including but
not limited to protective relays, circuit breakers and the like, necessary or
appropriate to isolate the Facility from JCP&L's transmission system consistent
with those practices, methods, standards and equipment commonly used, from time
to time, in prudent electrical engineering and operations to operate electrical
equipment lawfully and with safety, dependability and efficiency in accordance
with the national Electrical Safety Code, the National Electrical Code and any
other applicable federal, state and local codes.


"Prudent Utility Practices" shall have the meaning set forth in Part II of
Schedule H hereof.


"PSE&G" shall mean Public Service Electric and Gas Company, and its permitted
successors and assigns under the PSE&G Agreement.


"PSE&G Agreement" shall mean the Gas Purchase and Sales Agreement between NJEA
and PSE&G dated May 4, 1989 as amended, modified, or supplemented from time to
time.


"PSE&G Interruption Right" shall have the meaning set forth in Section 3.6(d)
hereof.


"PURPA" shall mean the Public Utility Regulatory Policies Act of 1978, as
amended.


"QF" shall have the meaning set forth in Section 15.2(a)(ii) hereof.


"Qualified Transferee" shall have the meaning set forth in Section 5.3(b)
hereof.


"Rejected Power" shall have the meaning set forth in Section 3.7 hereof.


"Replacement Period" shall mean the period beginning on the date this Agreement
is terminated pursuant to Section 8.2 hereof and ending at 11:59 p.m. August 13,
2011.


"Replacement Power" shall mean electricity purchased by JCP&L and delivered to
the Delivery Point as replacement for any Delivery Shortfall. Replacement Power
shall not include Contract Energy delivered to JCP&L on behalf of NJEA pursuant
to Section 3.1 hereof.


"Replacement Price" shall mean the lesser of (A) the price at which JCP&L,
acting in a commercially reasonable manner, purchases Replacement Power, plus
(i) transaction and other administrative costs reasonably incurred by JCP&L in
purchasing such Replacement Power and (ii) additional transmission charges, if
any, reasonably incurred by JCP&L to transmit Replacement Power to the Delivery
Point, or (B) the LMP at the Delivery Point for such Replacement Power;
provided, however, that in no event shall such price include any penalties,
ratcheted demand or similar charges, nor shall JCP&L be required to utilize or
change its utilization of its owned or controlled assets or market positions to
minimize NJEA's liability.


"Resale Damages" shall have the meaning set forth in Section 3.7 hereof.


"Resale Price" shall mean, without duplication, (i) the price at which NJEA,
acting in a commercially reasonable manner, sells or is paid for Rejected Power,
plus (ii) transaction and other administrative costs reasonably incurred by NJEA
in re-selling such Rejected Power; provided, however, that in no event shall
NJEA be required to utilize or change its utilization of the Facility or its
other assets or market positions in order to minimize JCP&L's liability for
Rejected Power.


"Restructuring" shall mean the consummation by JCP&L, NJEA, NELP and other
necessary Persons of the amendment of the Existing PPA, the execution, delivery
and performance of this Agreement and the Execution Agreement and the
satisfaction or waiver of the conditions precedent set forth in the Execution
Agreement.


"Senior Indenture" shall have the meaning set forth in the Recitals.


"Senior Secured Notes" shall have the meaning set forth in the Recitals.




"Senior Trustee" shall have the meaning set forth in the Recitals.


"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc., and any successor thereto.


"Special Facilities" shall have the meaning set forth in Part I of Schedule H
hereof.


"Supply Notice" shall have the meaning set forth in Section 3.4(e) hererof.


"System Emergency" shall mean the existence of a physical or operational
condition and/or the occurrence of an event on the JCP&L transmission system or
the PJM transmission system which in JCP&L's or PJM's reasonable judgment
consistent with Prudent Utility Practices and applied in a non-discriminatory
manner is: (i) imminently likely to endanger life or property or (ii) impairs
and/or imminently will impair: (a) JCP&L's ability to discharge its statutory
obligation(s) to provide safe, adequate and proper service to its customers; or
(b) the safety and/or reliability of JCP&L's or PJM's transmission system.
System Emergency shall include a minimum generation emergency declaration by PJM
that meets the requirements specified in the previous sentence.


"Term" shall have the meaning set forth in Section 2.2 hereof.


"VER" shall have the meaning set forth in Section 4.5(a) hereof.


2. EFFECTIVE DATE; TERM


2.1 Effective Date.


The "Effective Date" of this Agreement shall be the Closing Date under the
Execution Agreement.


2.2 Term.


(a) The "Term" of this Agreement shall mean the period from and including 11:59
p.m. (Eastern Prevailing Time) on the Effective Date through and including 11:59
p.m. (Eastern Prevailing Time) on August 13, 2011, unless this Agreement (i) is
sooner terminated in accordance with the provisions hereof, or (ii) is extended
pursuant to Section 2.2(c) below.


(b) At the expiration of the Term, the Parties shall no longer be bound by the
terms and provisions hereof, except (i) to the extent necessary to provide
invoices and make payments with respect to Contract Energy or Capacity delivered
prior to such expiration or termination, (ii) to the extent necessary to enforce
the rights and the obligations of the Parties arising under this Agreement
before such expiration or termination and (iii) the obligations of the Parties
hereunder with respect to confidentiality and indemnification shall survive the
expiration or termination of this Agreement and shall continue for a period of
two (2) calendar years following such expiration or termination.


(c) JCP&L may, upon written notice to NJEA delivered not later than twelve (12)
months prior to the initial expiration date set forth in Section 2.2(a) above,
extend the Term hereof for a period of up to five (5) years upon the terms and
conditions set forth herein, except for the Energy Price to be paid for Contract
Energy and Capacity provided hereunder, which shall be determined by mutual
agreement of JCP&L and NJEA. If the Parties are unable to reach such an
agreement, the Term hereof shall not be so extended.


3. DELIVERY OF CONTRACT ENERGY


3.1 Obligation to Sell and Purchase Contract Energy.


During the Term, NJEA shall sell and deliver, and JCP&L shall purchase and
receive, firm electricity in the amounts set forth in Section 3.3(a) hereof and
otherwise in accordance with the terms and conditions of this Agreement
("Contract Energy"). JCP&L shall not be required to accept electricity delivered
in excess of the limitations set forth in Section 3.3(a) hereof ("Excess
Deliveries"); provided, however, that if JCP&L accepts Excess Deliveries, JCP&L
shall pay to NJEA the hourly LMP ($/MWh) at the Delivery Point for such Excess
Deliveries (the "Excess Delivery Charge") (the foregoing being JCP&L's sole
remedy in respect of Excess Deliveries). The Excess Delivery Charge shall be
invoiced and paid as provided in Section 4.1 hereof. Contract Energy delivered
to JCP&L by NJEA or on behalf of NJEA by NJEA's suppliers, designees or any
other Person (including, without limitation, PJM), shall be deemed delivered by
NJEA hereunder and NJEA shall be solely responsible for any costs payable to its
suppliers for such delivery.


3.2 Characteristics.


Contract Energy delivered by NJEA to JCP&L at the Delivery Point shall be in the
form of three (3)-phase, sixty (60) Hertz, alternating current and otherwise in
the form required by PJM Practices.


3.3 Quantities and Hourly Limitations.


(a) During the Term, NJEA shall deliver to JCP&L, at the Delivery Point,
Contract Energy (i) in an amount equal to the applicable Annual Energy Quantity
in each calendar year, and (ii) in the monthly quantities determined pursuant to
Schedule A hereof in each calendar month (which amount shall be pro-rated for
the first and last partial month of the Term). The Annual Energy Quantity, the
monthly quantities determined pursuant to Schedule A hereof and the hourly
delivery requirements shall each be adjusted to reflect delivery interruptions
excused by this Agreement.


(b) Hourly deliveries of Contract Energy by NJEA to JCP&L hereunder (i) shall
equal 250 MW for the months of December through March and June through September
during On-Peak Hours and Off-Peak Hours, and (ii) shall equal 200 MW for the
months of April, May, October and November during On-Peak Hours and Off-Peak
Hours.


(c) Notwithstanding the foregoing, any decrease in deliveries of Contract Energy
hereunder due to AGC activities shall not constitute a violation of the
provisions of Section 3.3(a) or (b) hereof as more particularly provided in
Section 3.6(e) hereof.


3.4 Schedules; Bidding; Metering; Operations and Interconnection.


(a) (i) NJEA shall schedule and bid deliveries of Contract Energy delivered
hereunder with PJM in accordance with all PJM requirements applicable thereto.
JCP&L shall cooperate with NJEA in connection with any such scheduling and
bidding and shall promptly provide telemetering and other information reasonably
requested by NJEA for the purpose of assisting NJEA with its scheduling and
bidding obligations hereunder. The Parties acknowledge that JCP&L was obligated
to schedule and bid deliveries of electricity under the Existing PPA and that in
connection with NJEA's obligation to schedule and bid deliveries of Contract
Energy delivered hereunder pursuant to this Section 3.4(a)(i), JCP&L shall, upon
the reasonable request of NJEA, provide reasonable assistance to NJEA in order
to implement the transition of such scheduling and bidding obligations from
JCP&L to NJEA. In accordance with current PJM scheduling requirements NJEA shall
submit all final schedules for Contract Energy via the PJM eSchedule system and
JCP&L shall confirm all such schedules, in each case, before the PJM deadline
applicable thereto. In connection with any change in the Delivery Point for
Contract Energy to be delivered hereunder, NJEA shall provide JCP&L with a final
daily schedule for deliveries of Contract Energy to the new Delivery Point in
accordance with all PJM requirements applicable thereto. NJEA shall not schedule
for delivery any amount that exceeds the delivery rates specified in Section 3.3
hereof.


(ii) NJEA shall schedule Contract Energy deliveries and designate one or more
Delivery Points hereunder in its discretion.


(iii) On or before the Effective Date, NJEA shall enter Capacity in the amount
of 250 MW per day for each day during the Term into PJM's eCapacity system in
order to satisfy its Capacity obligation to JCP&L for the full Term; provided,
however, (A) if PJM will not permit scheduling of Capacity for the full Term
then NJEA shall schedule Capacity in the amount of 250 MW per day for the
maximum period permitted by PJM and shall submit supplemental schedules to
provide for the scheduling of Capacity to be delivered hereunder for the
remainder of the Term, (B) the foregoing commitment shall not (1) abrogate the
rights of NJEA under Section 5.1 hereof or (2) limit NJEA's ability to schedule
Capacity deliveries on a daily or other interim basis in its sole discretion,
(C) to the extent NJEA must deliver more than 250 MW of Capacity per day, NJEA
shall periodically schedule deliveries of such additional amounts so as to
satisfy its Capacity delivery obligation under this Agreement and (D) if and to
the extent the Capacity Requirement is less than 250 MW per day as a result of
the occurrence of applicable events described in Section 5.1 hereof, then the
250 MW amounts described in the foregoing provisions of this Section 3.4(a)(iii)
shall be an amount equal to the reduced Capacity Requirement.


(iv) If JCP&L receives revenues, credits or other compensation from PJM for
services provided by, or relating to, the Facility that NJEA is entitled to
receive in accordance with the terms of this Agreement, then JCP&L shall hold in
trust and promptly pay such revenues, credits or other compensation over to, or
credit the amount of such revenues, credits or other compensation to, NJEA and
shall take any action reasonably requested by NJEA in order to cause such
revenues, credits or other compensation to be paid or credited directly to NJEA.


(b) The Parties agree to use commercially reasonable efforts to comply with all
applicable PJM Practices in connection with the scheduling and delivery of
Contract Energy and Capacity hereunder.


(c) The obligations of the Parties with respect to the metering of electricity
generated at the Facility and delivered to the Facility Bus are set forth in
Schedule G hereof.


(d) The obligations of the Parties with respect to (i) Facility interconnection
and (ii) Facility operational matters are set forth in Schedules H and I hereof;
provided, however, that if the provisions of Schedule I conflict with the other
provisions of this Agreement, the conflicting provisions of Schedule I shall not
apply and the other provisions of this Agreement shall control.


(e) NJEA shall provide JCP&L with a written notice of its intent to supply
Contract Energy from the Facility by no later than noon on the day before such
delivery (the "Supply Notice"). No Supply Notice shall cover more than a seven
(7) day period. NJEA may alter its Supply Notice up until noon on the day before
such delivery. Notwithstanding the delivery of a final Supply Notice pursuant to
the preceding sentence, NJEA may supply the Contract Energy which is the subject
of the Supply Notice from the Facility or a source other than the Facility. On
any day following a day in which NJEA did not give a Supply Notice of its intent
to supply Contract Energy from the Facility (evincing an intent to supply the
Contract Energy from a source other than the Facility) and NJEA chooses to
dispatch the Facility, NJEA shall not be entitled to the rights provided in
Section 3.6(c) hereof in the event of a Forced Outage for such delivery day.


3.5 Sales for Resale.


All Contract Energy delivered by NJEA to JCP&L hereunder shall be sales for
resale, with JCP&L reselling such Contract Energy. JCP&L shall provide NJEA with
any certificates reasonably requested by NJEA to evidence that the deliveries of
Contract Energy hereunder are sales for resale.


3.6 Failure of NJEA to Deliver Scheduled Contract Energy; Cover Damages.


(a) In the event NJEA fails to deliver Contract Energy it is obligated to
deliver hereunder and such failure is not excused under the terms of this
Agreement (such undelivered Contract Energy to be referred to herein as the
"Delivery Shortfall"), then NJEA shall pay JCP&L, on the date payment would
otherwise be due in respect of the month in which the failure occurred, an
amount for such deficiency equal to the Cover Damages. "Cover Damages" means an
amount equal to (i) the positive difference, if any, between (x) the Replacement
Price ($/MWh) multiplied by the quantity (in MWh) of the Delivery Shortfall,
minus (y) the Energy Payment that would have been paid pursuant to Section 4.1
hereof had the Delivery Shortfall been delivered, plus (ii) any applicable
penalties assessed by PJM against JCP&L as a direct result of NJEA's failure to
deliver such Contract Energy. Except as otherwise provided in Section 8.2
hereof, the damages provided in this Section 3.6 shall be the sole and exclusive
remedy of JCP&L for any failure of NJEA to deliver Contract Energy that it is
obligated to deliver hereunder. The invoice for the amount payable pursuant to
this Section 3.6 shall include a written statement explaining in reasonable
detail the calculation of such amount.


(b) All Cover Damages payable by NJEA pursuant to this Section 3.6 shall be paid
by netting such amounts against amounts otherwise payable by JCP&L to NJEA
hereunder. Each Party reserves to itself all rights, counterclaims and, except
as provided in Section 3.6(a) and 3.7 hereof, other remedies and defenses
consistent with this Agreement which such Party has or may be entitled to
arising from or out of this Agreement.


(c) Notwithstanding any other provision of this Agreement to the contrary,
during any Planned Outage or Forced Outage the failure by NJEA to deliver or
cause to be delivered Contract Energy to JCP&L shall be excused and shall not
constitute a Delivery Shortfall hereunder. NJEA shall only schedule Planned
Outages during the calendar months of March, April, October and November. Upon
the occurrence of a Forced Outage, NJEA (1) may, but shall not be obligated to,
commence delivery of Contract Energy from a source other than the Facility for
all or a portion of the Forced Outage and (2) shall not deliver electricity from
the Facility to any third party for the duration of the Forced Outage. NJEA
shall use its best efforts to overcome or cure any Forced Outage promptly after
the occurrence thereof and shall, upon prior written notice from JCP&L, provide
representatives of JCP&L with access to the Facility at reasonable times for the
purpose of inspecting NJEA's repair efforts; provided that such access shall be
at JCP&L's sole cost and shall not interfere with NJEA's normal business
operations or repair efforts. A Forced Outage shall not constitute a Force
Majeure hereunder and NJEA shall not be obligated to deliver Contract Energy
from a source other than the Facility in order to overcome or mitigate the
effects of a Forced Outage. If a Forced Outage occurs and NJEA does not deliver
Contract Energy from a source other than the Facility during such Forced Outage,
then as early as commercially practicable but in no event later than two (2)
Business Days after the initial occurrence of the Forced Outage, NJEA shall
provide JCP&L preliminary telephonic notice of the occurrence of the Forced
Outage promptly (but in no event later than ten (10) Business Days after the
initial occurrence of the Forced Outage) followed by written notice. The written
notice shall specify the nature and, if known, cause of the Forced Outage, its
anticipated effect on the ability of NJEA to deliver Contract Energy to JCP&L
hereunder and the estimated duration of such Forced Outage.


(d) The Parties acknowledge that PSE&G is the supplier of natural gas to the
Facility pursuant to the PSE&G Agreement and that Article 7 of the PSE&G
Agreement entitles PSE&G to interrupt transportation and supply services for
natural gas to the Facility (the "PSE&G Interruption Right"). The Parties agree
that upon exercise of the PSE&G Interruption Right, NJEA will use best efforts
to obtain replacement natural gas in order to satisfy its Contract Energy
delivery obligations hereunder. If, despite NJEA's best efforts, replacement
natural gas is not available for purchase by NJEA and delivery to the Facility,
the failure by NJEA to deliver Contract Energy to JCP&L due to the
unavailability of natural gas resulting from exercise of the PSE&G Interruption
Right shall be excused and shall not constitute a Delivery Shortfall hereunder.
NJEA's obligation to use "best efforts" to obtain replacement natural gas
pursuant to this Section 3.6(d) shall obligate it to exercise diligent and
consistent efforts and make substantial expenditures to acquire replacement
natural gas but shall not require it to deliver Contract Energy from a source
other than the Facility to JCP&L to avoid a Delivery Shortfall. The provisions
of this Section 3.6(d) do not address, and shall not excuse, any Delivery
Shortfall resulting from the failure by NJEA to generate Contract Energy at the
Facility using replacement natural gas obtained by it in satisfaction of the
forgoing best efforts obligation or the failure to deliver such Contract Energy
to JCP&L to the extent required by the other provisions of this Agreement.


(e) The Parties acknowledge that, during any time when the Facility is operating
and generating electricity, PJM or the ISO (as applicable) shall have the right
to exercise Automatic Generation Control ("AGC") that may, per hour, (i)
increase or decrease the amount of electricity generated at the Facility by up
to 3 MW. NJEA shall be entitled to all AGC Credits related to times when the
Facility is operating and generating electricity. Notwithstanding the foregoing,
if the cumulative amount of AGC Credits received during any calendar year during
the Term exceeds $200,000 (the "AGC Annual Threshold"), JCP&L shall receive a
credit against amounts it owes to NJEA hereunder which credit shall be an amount
equal to any AGC Credits received by NJEA during such calendar year in excess of
the AGC Annual Threshold. NJEA shall provide JCP&L with a statement within
fifteen (15) calendar days after the end of each calendar year, setting forth
the amount of AGC Credits earned by NJEA in such calendar year and any credits
owed to JCP&L for such calendar year pursuant to this Section 3.6(e). Upon
JCP&L's reasonable request, NJEA shall provide JCP&L with supporting
documentation confirming the amount of AGC Credits earned by NJEA in such
calendar year. Any credits owed to JCP&L pursuant to this Section 3.6(e) shall
offset amounts otherwise payable by JCP&L to NJEA in the following billing
periods. The provisions of Section 3.4(a)(iv) hereof shall be applicable to any
and all AGC Credits. In the event of an AGC decrease, the non-delivery of
Contract Energy in the amount of the AGC decrease (up to 3 MW per hour) shall
not constitute a Delivery Shortfall hereunder.


3.7 Failure by JCP&L to Accept Delivery of Contract Energy; Resale Damages.


If JCP&L fails to accept all or part of the Contract Energy it is obligated to
accept hereunder and such failure to accept is not excused under the terms of
this Agreement (such Contract Energy is referred to herein as "Rejected Power"),
then JCP&L shall pay NJEA, on the date payment would otherwise be due in respect
of the month in which the failure occurred, an amount for such deficiency equal
to the Resale Damages. "Resale Damages" means an amount equal to (i) the
positive difference, if any, between (x) the Energy Payment that would have been
paid pursuant to Section 4.1 hereof for such Rejected Power, had it been
accepted, minus (y) the Resale Price ($/MWh) multiplied by the quantity (in MWh)
of Rejected Power resold by NJEA, plus (ii) any applicable penalties assessed by
PJM against NJEA as a direct result of JCP&L's failure to accept such Contract
Energy. Except as otherwise provided in Section 8.2 hereof, the damages provided
in this Section 3.7 shall be the sole and exclusive remedy of NJEA for any
failure of JCP&L to accept delivery of Contract Energy that it is obligated to
accept hereunder.


3.8 Delivery Point.


(a) All Contract Energy shall be delivered by NJEA to JCP&L hereunder at either
(i) the Facility Bus, (ii) any nodal point included within the JCP&L Zone,
(iii) the JCP&L Zone or (iv) any other delivery point mutually agreed to by the
Parties (the "Delivery Point"). In the event PJM or its successor no longer
recognizes a nodal point that was part of the JCP&L Zone on the Agreement Date,
such nodal point shall be a Delivery Point for purposes of this Agreement and
NJEA shall be permitted to deliver Contract Energy to such nodal point
notwithstanding its subsequent exclusion from the nodal points included in the
JCP&L Zone by PJM.


(b) If NJEA is unable to deliver Contract Energy to any designated Delivery
Point due to the unavailability of transmission service or transmission service
interruptions or due to a problem with a supplier, then JCP&L shall, at no
additional out-of-pocket cost to JCP&L, use commercially reasonable efforts to
make available or accept alternate delivery points reasonably requested by NJEA
for the delivery of Contract Energy hereunder ("Alternate Delivery Points");
provided, however, that the failure, after commercially reasonable efforts, to
make available or accept such Alternate Delivery Points as aforesaid shall not
otherwise affect NJEA's rights and obligations hereunder.


(c) NJEA may deliver Contract Energy to one or more Alternate Delivery Points,
at no additional out-of-pocket cost to JCP&L, for so long as one or more of the
conditions described in Section 3.8(b) hereof continues if NJEA uses
commercially reasonable efforts to provide JCP&L with reasonable prior notice to
such effect (or such shorter period required as a result of an event of Force
Majeure or as the Parties otherwise agree in writing, such agreement not to be
unreasonably withheld).


(d) NJEA shall be responsible for all transmission charges, including applicable
ancillary service charges, line losses, congestion charges and other PJM or
applicable system costs or charges associated with transmission incurred, in
each case, in connection with the delivery of Contract Energy to the Delivery
Point or to any Alternate Delivery Point.


(e) JCP&L shall be responsible for all transmission charges, ancillary services
charges, line losses, congestion charges and other PJM or applicable system
costs or charges associated with transmission, incurred, in each case, in
connection with the transmission of Contract Energy delivered under this
Agreement from and after the Delivery Point or an Alternate Delivery Point (as
the case may be), to any other location.


(f) Delivery of Contract Energy at any Delivery Point other than the Facility
Bus shall result in a "Delivery Point Adjustment" to the Energy Payment. The
Delivery Point Adjustment shall initially equal (x) -32 cents ($0.32) per MWh of
Contract Energy delivered during On-Peak Hours; and (y) -12 cents ($0.12) per
MWh of Contract Energy delivered during Off-Peak Hours. At the end of each
calendar year, the Actual Delivery Point Differential for the calendar year just
concluded shall be determined for (i) On-Peak Hours and (ii) Off-Peak Hours. If
(x) the difference between the then applicable Delivery Point Adjustment and the
Actual Delivery Point Differential is greater than 5 cents ($0.05) per MWh for
either the On-Peak Hours or Off-Peak Hours (as applicable) and (y) during such
calendar year at least five percent (5%) of Contract Energy delivered hereunder
during On-Peak Hours or Off-Peak Hours (as applicable) is delivered to a
Delivery Point other than the Facility Bus (the "5% Threshold"), then for the
forthcoming calendar year the Delivery Point Adjustment in effect for the prior
calendar year for either or both categories of hours (as applicable) shall be
increased or decreased by the difference and such adjusted amount shall be the
Delivery Point Adjustment effective for the forthcoming calendar year. If
deliveries of Contract Energy to Delivery Points other than the Facility Bus do
not exceed the 5% Threshold for either On-Peak Hours or Off-Peak Hours during a
particular year, the Delivery Point Adjustment for both On-Peak Hours and
Off-Peak Hours shall remain unchanged. Examples of the intended operation and
calculation of the Delivery Point Adjustment component of the Energy Payment are
set forth on Schedule E hereof.


4. PAYMENTS FOR CONTRACT ENERGY


4.1 Payment for Contract Energy.


(a) All Contract Energy delivered to JCP&L under this Agreement shall be
purchased by JCP&L at the Energy Price. Beginning on the Effective Date and
continuing for the Term, JCP&L shall pay NJEA a monthly payment (the "Energy
Payment") for Contract Energy delivered during such month in an amount equal to
the sum of (A) (i) the product of the total Contract Energy (in MWh) delivered
to JCP&L hereunder during such month, multiplied by (ii) the per-MWh Energy
Price for each MWh of such delivered Contract Energy, plus (B) any Excess
Delivery Charge, minus (C) the Monthly Minimum Energy Price Discount, plus or
minus (D) the PJM Reconciliation Amount, plus (E) the applicable Delivery Point
Adjustment (which may be a positive or negative number ($/MWh)) for each MWh of
Contract Energy delivered to any Delivery Point other than the Facility Bus.


(b) The Energy Payment for each month shall be calculated in accordance with the
following formula:


EP = (CEDp x EPp) + (CEDop x EPop) + EDC - MD +/- PRA + DPA


where: "EP" = Energy Payment for the month;


"CEDp" = Contract Energy delivered during On-Peak Hours during the month;


"EPp" = Energy Price for Contract Energy delivered during On-Peak Hours during
the month;


"CEDop" = Contract Energy delivered during Off-Peak Hours during the month;


"EPop" = Energy Price for Contract Energy delivered during Off-Peak Hours during
the month;


"EDC" = Excess Delivery Charge for Excess Deliveries during the month;


"MD" = Monthly Minimum Energy Price Discount;


"PRA" = PJM Reconciliation Amount for such month; and


"DPA" = the sum of the Delivery Point Adjustments for each MWh of Contract
Energy delivered to a Delivery Point other than the Facility Bus during the
month (which amount may be a positive or negative number, with a negative number
decreasing the Energy Payment and a positive number increasing the Energy
Payment).


4.2 Prepayment of Minimum Energy Price; JCP&L Discount Rate.


(a) During the three (3) year period commencing on the Effective Date, NJEA may,
at its sole election and from time to time prepay all or any portion of the
remaining Minimum Energy Price Discounts for the then remaining Term of the
Agreement (the "Prepayment Right") by delivering a written notice (the
"Prepayment Notice") to JCP&L of its election to prepay an amount (the
"Prepayment Amount") on the Prepayment Date. If NJEA elects to exercise its
Prepayment Right at any time after the Effective Date, then within two (2)
Business Days following receipt by JCP&L of the Prepayment Notice, JCP&L shall
provide NJEA with written notice of the then current JCP&L Discount Rate,
including documentation supporting any change in the JCP&L Discount Rate from
the JCP&L Discount Rate of 8.46% as of the Effective Date. Within two (2)
Business Days following receipt by NJEA of such notice indicating the proposed
JCP&L Discount Rate, NJEA shall provide JCP&L with written notice of (i) the new
Prepayment Rate and new Monthly Discount Factor that will be applicable
following the then proposed prepayment or (ii) NJEA's intent to postpone or
cancel the proposed prepayment or (iii) any dispute regarding JCP&L's proposed
JCP&L Discount Rate (which dispute shall be resolved as provided in Article 10
hereof). Within two (2) Business Days following receipt by JCP&L of NJEA's
notice of the new Prepayment Rate and new Monthly Discount Factor, or in the
case of a dispute, the resolution of such dispute and receipt by JCP&L of NJEA's
calculation of the new Prepayment Rate and new Monthly Discount Factor that will
be applicable following the then proposed prepayment, JCP&L shall advise NJEA of
any dispute related to the calculation thereof (such dispute to be resolved as
provided in Article 10 hereof). In the absence of any dispute as described in
the preceding sentence or, if such dispute exists, upon the resolution thereof
in accordance with the provisions of Article 10 hereof, NJEA may proceed with
the prepayment as described below.


(b) In the event NJEA elects to exercise the Prepayment Right at any time after
the Effective Date, provides JCP&L with a Prepayment Notice and pays the
Prepayment Amount on the Prepayment Date, such Prepayment Amount shall be
converted into a specific amount ($/MWh) in accordance with Schedule D hereof
(calculated using the JCP&L Discount Rate, the Prepayment Date and the
Prepayment Amount) (the "Prepayment Rate"). Such Prepayment Rate shall reduce
the Monthly Discount Factor in effect immediately prior to the prepayment in
accordance with Exhibit A to Schedule D hereof and the adjusted Monthly Discount
Factor shall be applicable as of the Prepayment Date.


(c) Notwithstanding any other provision of this Section 4.2, the Parties agree
and acknowledge that (i) NJEA shall be entitled (but shall not be obligated) to
exercise the Prepayment Right on the Effective Date without delivering a
Prepayment Notice to JCP&L and (ii) for the purposes of this Agreement the JCP&L
Discount Rate for any prepayment pursuant to Section 4.2 hereof on or before the
Effective Date shall be 8.46%.


4.3 Statements.


(a) For each month during the Term, JCP&L shall prepare and present to NJEA, on
or before the twentieth (20th) day of the subsequent month, a statement (in
$/kWh) for Contract Energy and Capacity delivered to JCP&L during such month in
accordance with Article 4 hereof. Such statement shall indicate (1) the total
MWhs of Contract Energy and Capacity delivered or supplied during the month,
(2) the calculation of the Energy Price for such Contract Energy and any
Delivery Point Adjustment applicable in respect of such month pursuant to
Section 3.8(f) hereof and (3) any applicable credits or amounts payable to
either Party pursuant to Sections 3.6, 3.7, 4.1, and 5.2 hereof or any other
provision of this Agreement. All invoices and statements for amounts payable by
one Party to the other Party under this Agreement shall be in $/kWh.


(b) On or before the fifteenth (15th) day following the end of each month during
the Term, NJEA shall provide written notice to JCP&L of the amount of Contract
Energy delivered to JCP&L hereunder during the preceding month that was
delivered from sources other than the Facility. On or before the fifteenth
(15th) day following the end of each calendar year during the Term (or partial
calendar year, as applicable), NJEA shall provide written notice to JCP&L of the
amount of Contract Energy delivered to JCP&L hereunder during the preceding
calendar year (or partial calendar year, as applicable) that was delivered from
sources other than the Facility. If for any calendar year (including, without
limitation, the first and last partial calendar years of the Term) the product
of the JCP&L Discount multiplied by the number of MWhs of Contract Energy
delivered to JCP&L hereunder during such calendar year (or partial calendar
year, as applicable) by or on behalf of NJEA from sources other than the
Facility is greater than the Minimum Energy Price Discount for such calendar
year, then such difference shall be deducted from the amount payable by JCP&L
hereunder for the next succeeding month or in the case of the last year of the
Term, the end of Term invoice for Contract Energy delivered for the last month
of the Term (which month could be a full or partial calendar month).


4.4 Payment and Disputes; Reconciliation with PJM.


(a) Unless otherwise agreed by the Parties, payment of amounts reflected in a
statement rendered pursuant to Section 4.3 hereof shall be due and payable on or
before the last Business Day of the month in which the statement is delivered to
NJEA. Payments shall be made by wire transfer to an account designated by NJEA
in a notice delivered to JCP&L, or in the case of a payment due to JCP&L, to an
account designated by JCP&L in the statement or in a written notice delivered to
NJEA.


(b) In the event NJEA disputes all or any part of a statement delivered to it
pursuant to Section 4.3 hereof, NJEA shall notify JCP&L of the basis for the
dispute in writing, accompanied by supporting documentation, within a thirty
(30) day period from receipt of such statement. Upon receipt of notice of the
dispute and supporting documentation, JCP&L shall have thirty (30) days from
receipt of such notice to resolve any dispute with NJEA. In the event the
dispute is not resolved within the thirty (30) day period, either Party may
submit the matter to arbitration for resolution in accordance with Article 10
hereof. In the event of any dispute regarding a statement, the undisputed
portion thereof shall be paid when due as if there were no dispute, and the
disputed portion shall not be due until the dispute is resolved in favor of the
Party claiming entitlement to payment. The disputed amount of any statement
shall accrue interest at the Late Payment Rate from the date payment of such
amount would have been due absent the dispute with respect to such amount until
the date payment is made.


(c) In the event that PJM billing and reconciliation statements issued pursuant
to the PJM Agreement contain information relating to deliveries of Contract
Energy or Capacity hereunder that differ from the information for the same
period contained in statements generated by JCP&L pursuant to Section 4.3
hereof, then the dollar amount of such difference (the "PJM Reconciliation
Amount") shall be added to or subtracted from (as appropriate) the Energy
Payment calculated pursuant to Section 4.1 hereof for the next billing month.
Upon request by NJEA, JCP&L shall promptly provide to NJEA any PJM
reconciliation statements, notices, invoices, and other records as are
reasonably necessary to provide written substantiation of the quantities,
prices, calculations and other pertinent data used by JCP&L in rendering the
monthly statements pursuant to Section 4.3 hereof.


4.5 Variable Energy Rate Retroactive Application


(a) Effective as of February 1, 2003, and continuing through the earlier of (i)
August 13, 2003 or (ii) the Effective Date of this Agreement, the variable
energy rate as described and utilized in Section 3.1(a) and Appendix I of the
Existing PPA (the "VER") shall be 5.700 cents/kWh. Effective as of August 14,
2003 and continuing through the earlier of (i) August 13, 2004 or (ii) the
Effective Date of this Agreement, the VER shall be 4.177 cents/kWh, which was
derived by dividing the arithmetic average of the monthly Gas Prices for the
preceding calendar year (2002) by the arithmetic average of the monthly Gas
Prices for the calendar year two (2) years prior (2001) and multiplying such
quotient by the VER in effect immediately prior to such adjustment (5.700
cents/kWh) in accordance with the methodology provided in Schedule F hereof. VER
shall have no effect for any purpose under this Agreement as of the day
immediately following the Effective Date.


(b) As a result of retroactive application of the VER for the period beginning
August 14, 2002 and ending at 11:59 p.m. (Eastern Prevailing Time) on January
31, 2003, JCP&L paid NJEA a lump sum payment of $9,221,335.03 on March 4, 2003,
calculated by adding (i) $9,170,750.02 for power delivered to JCP&L by NJEA
during such period, plus (ii) interest of $50,585.01, such interest having been
calculated on the last day of each month of such period using the one month
London Interbank Offered Rate ("Libor") as published in the Wall Street Journal
under "Money Rates" on the last Business Day of such month plus 125 basis points
(1.25%).


4.6 Interest on Late Payment.


If a payment is not received when due under this Agreement, the delinquent Party
shall pay to the other Party interest on such unpaid amount which shall accrue
from the due date until the date upon which payment in full is made at the prime
lending rate as may from time to time be published in The Wall Street Journal
under "Money Rates" on such day (or if not published on such day on the most
recent preceding day on which published), plus two percent (2%) (the "Late
Payment Rate").


4.7 Administrative Fee


The Parties hereby agree that NJEA shall pay JCP&L a monthly fee to compensate
JCP&L for the administrative burden associated with this Agreement. The monthly
administrative fee shall be an amount equal to (a) from the Effective Date
through and including December 31, 2005, $2,000.00 per month (pro-rated for the
first partial month of this Agreement) and (b) from January 1, 2006 through the
remainder of the Term, $2,500.00 per-month (pro-rated for the last partial month
of this Agreement). All administrative fees payable by NJEA pursuant to this
Section 4.7 shall be paid by netting such amounts against amounts otherwise
payable by JCP&L to NJEA hereunder.


5. CAPACITY; FACILITY OBLIGATIONS


5.1 Obligation to Provide Capacity.


During the Term, NJEA shall provide to JCP&L the Capacity Requirement from any
source in NJEA's sole discretion in accordance with the terms and conditions of
this Agreement. So long as the Facility is a PJM Capacity asset, the Capacity
Requirement shall be the greater of 250 MW per day (unless modified as provided
below in connection with any modifications or adjustments to PJM Practices) or
the actual Facility Capacity as determined by PJM from time to time; provided,
however, that any Facility Capacity that results from additions or improvements
to the Facility after the Agreement Date shall not be included in the actual
Facility Capacity determined by PJM from time to time. If a Party receives
notice from PJM of a change in the actual Facility Capacity as determined by PJM
from time to time, such Party shall promptly provide the other Party with notice
of such change. The Parties have agreed to an initial Capacity Requirement of
250 MW based on historical generation levels at the Facility and PJM Practices
as of the Agreement Date for determining the amount of Capacity generated or
provided by the Facility. If such PJM Practices are adjusted or modified in the
future, the Parties agree to modify the Capacity Requirement hereunder to
reflect the impact that such adjustments or modifications have on the Capacity
available from the Facility. For example, if the modification reasonably
results, or would have reasonably resulted, in the Facility realizing only 75%
of the amount of Capacity generated or produced prior to this Agreement, then
the Capacity Requirement shall be reduced by 25% as of the effective date of the
adjustments or modifications of the PJM Practices. In the event that (i) there
is no longer a market for Capacity or (ii) Capacity no longer has economic value
to JCP&L, then the Capacity Requirement will be reduced accordingly or
eliminated entirely, as appropriate, as determined by the Parties in their
reasonable judgment, and to the extent of such reduction or elimination, NJEA
shall be released from its obligation under this Section 5.1. The Energy Payment
shall not be reduced as a result of any reduction in the Capacity Requirement.


5.2 Failure of NJEA to Deliver Capacity; Remedy.


If NJEA fails to provide JCP&L with all or part of the Capacity Requirement it
is required to provide pursuant to Section 5.1 hereof, and such failure is not
excused under the terms of this Agreement, then the Capacity Damages associated
with such Capacity Requirement delivery failure shall be deducted from amounts
payable by JCP&L hereunder for the next succeeding month. "Capacity Damages"
means an amount equal to (i) the replacement price for such Capacity Requirement
in the PJM Daily Capacity Credit Market (as defined in the PJM Agreement or any
product or market that becomes a surrogate therefor), plus (ii) any penalties
assessed by PJM against JCP&L as a direct result of NJEA's failure to deliver
the Capacity Requirement in accordance with Section 5.1 hereof. Except as
otherwise provided in Section 8.2(a) hereof, the damages provided in this
Section 5.2 shall be the sole and exclusive remedy of JCP&L for any failure of
NJEA to deliver the Capacity Requirement hereunder and there shall be no other
adjustment of the Energy Payment as a result of NJEA's failure to deliver such
Capacity Requirement. The invoice for the amount payable hereunder shall include
a written statement explaining in reasonable detail the calculation of such
amount.


5.3 Obligations with Respect to Facility and Status as a PJM Market Seller.


(a) Except as provided in Section 5.1 hereof, throughout the Term NJEA shall (1)
maintain its status as a Market Seller under the PJM Agreement, (2) submit to
PJM the Offer Data with respect to the Facility as required pursuant to Schedule
1 to the PJM Agreement, and update such data as required by the PJM Agreement,
and (3) maintain a "Net Capability" for the Facility of no less than 250 MW per
day, as Net Capability is defined in, and pursuant to the requirements set forth
in, the PJM Manual for Rules and Procedures for Determination of Generating
Capability, dated as of August 23, 2000, as such manual may be amended from time
to time (the "PJM Manual").


(b) Nothing in Section 5.3(a) nor in Article 13 hereof shall constitute a
prohibition against or a restriction upon NJEA's ability to sell, transfer,
lease, exchange, or otherwise dispose of the Facility, provided that (i) NJEA
shall require, as a condition to the consummation of any such transaction, that
the buyer, transferee, subsequent owner or lessee of the Facility shall agree to
be bound by the covenants set forth in this Section 5.3 (including the covenant
contained in this Section 5.3(b) to bind any subsequent transferees) and
(ii) any such buyer, transferee, subsequent owner or lessee shall be at least as
creditworthy as NJEA at the time of the sale, transfer, lease, exchange or other
disposition and shall be a Person regularly engaged in the ownership or
operation of electric generating facilities and be capable of operating the
Facility in compliance with the covenants contained in this Section 5.3 (a
"Qualified Transferee").


(c) In the event that PJM dispatches the Facility for reliability purposes at a
time when the Facility would not otherwise be operational (a "Must-Run Order")
and NJEA operates the Facility in accordance therewith, electricity delivered
pursuant to the Must Run Order shall not be a delivery hereunder so long as NJEA
has not scheduled the delivery of Contract Energy generated at the Facility to
JCP&L. NJEA is entitled to deliver hereunder from the Facility during any time a
Must-Run Order is effective and NJEA may (but shall not be obligated to)
continue deliveries hereunder from a source other than the Facility
simultaneously with deliveries from the Facility pursuant to the Must-Run Order.
In the event PJM dispatches the Facility for reliability purposes at a time when
the Facility is running or was intended to be run in order to deliver Contract
Energy hereunder, then such deliveries shall be pursuant to this Agreement
without regard to this Section 5.3(c) notwithstanding the PJM dispatch.


(d) Nothing in this Section 5.3 is intended to prohibit or preclude NJEA from
selling or delivering all or any part of the Capacity, installed capacity or
operating capacity of the Facility to any third party provided that such sale
and delivery to a third party shall not diminish, relieve or modify NJEA's
obligation to deliver Capacity to JCP&L in accordance with the terms of this
Agreement and be available for dispatch in accordance with Section 5.3(c)
hereof.


6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF JCP&L


6.1 Representations and Warranties of JCP&L.


JCP&L hereby represents and warrants to NJEA as of the Effective Date as
follows:


(a) Organization and Good Standing; Power and Authority. JCP&L is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of New Jersey. JCP&L has all requisite power and authority to execute,
deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by JCP&L of this
Agreement, and the performance by JCP&L of its obligations hereunder, have been
duly authorized by all necessary actions on the part of JCP&L and do not and,
under existing facts and law, will not: (i) contravene its restated certificate
of incorporation or any other governing documents; (ii) conflict with, result in
a breach of, or constitute a default under any note, bond, mortgage, indenture,
deed of trust, license, contract or other agreement to which it is a party or by
which any of its properties may be bound or affected; (iii) assuming receipt of
the Final Decision, violate any order, writ, injunction, decree, judgment,
award, statute, law, rule, regulation or ordinance of any governmental authority
or agency applicable to it or any of its properties; or (iv) result in the
creation of any lien, charge or encumbrance upon any of its properties pursuant
to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of JCP&L and, assuming the due execution hereof and performance hereunder
by NJEA and, assuming receipt of the Final Decision, constitutes a legal, valid
and binding obligation of JCP&L, enforceable against it in accordance with its
terms, except as such enforceability may be limited by law or principles of
equity.


(d) No Proceedings. Other than the BPU proceeding in connection with the Final
Decision and (with respect to (ii) below) other than as set forth in JCP&L's
Form 10-K for the year ended December 31, 2002, Forms 10-Q for the quarter ended
March 31, 2003, and Forms 8-K through March 31, 2003, all as filed with the
Securities and Exchange Commission, there are no actions, suits or other
proceedings, at law or in equity, by or before any governmental authority or
agency or any other body pending or, to the best of its knowledge, threatened
against or affecting JCP&L or any of its properties (including, without
limitation, this Agreement) which relate in any manner to this Agreement or any
transaction contemplated hereby, or which JCP&L reasonably expects to lead to a
material adverse effect on (i) the validity or enforceability of this Agreement
or (ii) JCP&L's ability to perform its obligations under this Agreement.


(e) Consents and Approvals. Except for the Final Decision, the execution,
delivery and performance by JCP&L of its obligations under this Agreement does
not and, under existing facts and law, will not, require any approval, consent,
permit, license or other authorization of, or filing or registration with, or
any other action by, any Person which has not been duly obtained, made or taken,
and all such approvals, consents, permits, licenses, authorizations, filings,
registrations and actions are in full force and effect, final and
non-appealable.


(f) Existing Agreement. Neither JCP&L nor, to the best of JCP&L's knowledge,
NJEA is in default under the Existing PPA, and no condition exists that, with
the passage of time, the giving of notice, or both, would constitute any such
default.


(g) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of JCP&L.


7. REPRESENTATIONS, WARRANTIES AND COVENANTS OF NJEA


7.1 Representations and Warranties of NJEA.


NJEA hereby represents and warrants to JCP&L as of the Effective Date as
follows:


(a) Organization and Good Standing; Power and Authority. NJEA is a limited
partnership validly existing and in good standing under the laws of the State of
New Jersey and is duly authorized to transact business as a foreign limited
partnership in each jurisdiction required in order to perform its obligations
under this Agreement. NJEA has all requisite limited partnership power and
authority to execute, deliver and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by NJEA of this
Agreement and the performance by NJEA of its obligations hereunder have been
duly authorized by all necessary actions on the part of NJEA and its partners
and do not and, under existing facts and law, will not: (i) contravene its
partnership agreement or any other governing documents; (ii) conflict with,
result in a breach of, or constitute a default under any note, bond, mortgage,
indenture, deed of trust, license, contract or other agreement to which it is a
party or by which any of its properties may be bound or affected; (iii) violate
any order, writ, injunction, decree, judgment, award, statute, law, rule,
regulation or ordinance of any governmental authority or agency applicable to it
or any of its properties; or (iv) result in the creation of any lien, charge or
encumbrance upon any of its properties pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of NJEA and assuming the due execution hereof and performance hereunder
by JCP&L, constitutes a legal, valid and binding obligation of NJEA, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. Other than the BPU proceedings in connection with the Final
Decision, there are no actions, suits or other proceedings, at law or in equity,
by or before any governmental authority or agency or any other body pending or,
to the best of its knowledge, threatened against or affecting NJEA or this
Agreement.


(e) Consents and Approvals. The execution, delivery and performance by NJEA of
its obligations under this Agreement do not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing (except for informational filings with the Federal Energy
Regulatory Commission) or registration with, or any other action by, any Person
which has not been duly obtained, made or taken, and all such approvals,
consents, permits, licenses, authorizations, filings, registrations and actions
are in full force and effect, final and non-appealable.


(f) Existing Agreement. Neither NJEA nor, to the best of NJEA's knowledge, JCP&L
is in default under the Existing PPA, and no condition exists that, with the
passage of time, the giving of notice, or both, would constitute any such
default.


(g) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of NJEA.


8. BREACHES; REMEDIES


8.1 Events of Default; Cure Rights.


It shall constitute an event of default ("Event of Default") hereunder if:


(a) Representation or Warranty. Any representation or warranty set forth herein
is not accurate and complete in all material respects as of the date made,
unless such inaccuracy or incompleteness is capable of cure by the payment of
money and is cured within thirty (30) days after written notice thereof is given
by the non-defaulting Party to the defaulting Party, or unless such inaccuracy
or incompleteness is not capable of cure by the payment of money, but is
otherwise capable of cure, and the Party in default promptly begins and
diligently and continuously pursues such cure activity.


(b) Payment Obligations. Any payment due and payable hereunder is not made on
the date due, and such failure continues for more than five (5) Business Days
after notice thereof is given by the non-defaulting Party to the defaulting
Party.


(c) Other Covenants. Subject to Sections 3.6, 3.7, and 5.2 hereof, a Party fails
to perform, observe or otherwise to comply with any obligation hereunder (other
than as described in Section 8.1(b), Section 8.1(f), or Section 8.1(g) hereof)
and such failure continues for more than thirty (30) days after notice thereof
is given by the non-defaulting Party to the defaulting Party, or if such default
is not capable of cure within thirty (30) days, the Party in default promptly
begins such cure activity within such thirty (30) day period and diligently and
continuously pursues the cure activity such that the failure is cured within
ninety (90) days after notice thereof is given by the non-defaulting Party to
the defaulting Party.


(d) JCP&L Bankruptcy. JCP&L (a) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against JCP&L under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize JCP&L pursuant to 11 U.S.C. Section 101 or any similar statute
applicable to JCP&L, as now or hereinafter in effect, or (b) makes an assignment
for the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of JCP&L, or (c)
is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of JCP&L or of a major part of
its property.


(e) NJEA Bankruptcy. NJEA (a) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against NJEA under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize NJEA pursuant to 11 U.S.C. Section 101 or any similar statute
applicable to NJEA, as now or hereinafter in effect, or (b) makes an assignment
for the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of NJEA, or (c) is
subject to an order of a court of competent jurisdiction appointing a receiver
or liquidator or custodian or trustee of NJEA or of a major part of its
property.


(f) Material Delivery Failure of Contract Energy. NJEA fails to deliver Contract
Energy as required hereunder to JCP&L for any period of three hundred sixty five
(365) consecutive days for any reason other than as excused pursuant to the
terms of this Agreement.


(g) Material Delivery Failure of Capacity. NJEA fails to deliver Capacity as
required hereunder to JCP&L for any period of three hundred and sixty five (365)
consecutive days for any reason other than as excused pursuant to the terms of
this Agreement and fails to pay the Capacity Damages associated with such
failure as and when due.


8.2 Termination; Termination Payment.


(a) If an Event of Default as described in either Section 8.1(b) hereof (payment
default) pursuant to which the payment default exceeds $100,000.00 unless
disputed in good faith and in accordance with Article 10, Section 8.1(f) hereof
(i.e., Material Delivery Failure with respect to Contract Energy), or
Section 8.1(g) hereof (i.e., Material Delivery Failure with respect to Capacity)
is continuing on the sixtieth (60th) day following the receipt by the defaulting
Party of written notice provided by the non-defaulting Party to the defaulting
Party of such Event of Default, then the non-defaulting Party may at any time
after the expiration of the sixty (60) day cure period described above during
which such Event of Default remains uncured terminate this Agreement by giving
written notice thereof to the defaulting Party; provided, however, that any such
termination by the non-defaulting Party shall not diminish nor discharge the
payment obligation of the defaulting Party which gives rise to such termination.
Upon any such termination of this Agreement, NJEA shall have the right to sell
or otherwise dispose of the Contract Energy or Capacity that was otherwise to be
delivered to JCP&L hereunder in any manner it sees fit, free of any JCP&L
interest therein. Except as provided in this Section 8.2(a), neither Party shall
be entitled to terminate this Agreement due to an Event of Default by the other
Party.


(b) If JCP&L terminates this Agreement pursuant to Section 8.2(a) due to an
Event of Default by NJEA pursuant to Section 8.1(f) hereof (i.e., Material
Delivery Failure with respect to Contract Energy) or pursuant to Section 8.1(g)
hereof (i.e., Material Delivery Failure with respect to Capacity), then NJEA
shall pay liquidated damages to JCP&L (the "NJEA Termination Payment"), which
shall consist of (A) the mark-to-market value, if any, of the terminated Energy
Payment obligation, as determined in a commercially reasonable manner, with the
reference contract price being the Energy Price hereunder, reasonably adjusted
to reflect changes in the expected Facility dispatch factor caused by changes in
projected market prices (which is relevant in determining the projected
deliveries from the Facility for Article 4 JCP&L discount purposes) and the
market consisting of a reasonable estimation of the sum of the amounts that
would be payable by JCP&L for electricity and Capacity during the Replacement
Period from a replacement supplier in the amounts that would have been required
to be delivered to JCP&L hereunder absent termination of this Agreement; plus
(B) the total amount of Ancillary Termination Damages payable to JCP&L due to
the termination. JCP&L shall provide NJEA with an invoice for the damages
calculated in accordance with this Section 8.2(b) plus any additional amount
owed to JCP&L in connection with such termination as described in Section 8.2(d)
hereof which invoice shall set forth the calculation and substantiation for such
amounts. NJEA shall pay the undisputed amount set forth in such invoice within
thirty (30) days by wire transfer to an account designated by JCP&L in the
invoice or in a written notice delivered to NJEA and, with respect to any
disputed amount of such invoice, pursue dispute resolution proceedings as
described in Section 4.4(b) and Article 10 hereof. Such liquidated damages,
which the Parties agree are reasonable, shall be payable on account of the
substantial consideration received by NJEA as a result of this Agreement. The
Parties agree, and shall take all necessary action to establish before any court
or arbitral tribunal, that damages suffered by JCP&L as a result of an Event of
Default on the part of NJEA hereunder and termination of this Agreement are
reasonable and necessary to justly compensate JCP&L for its damages resulting
from such Events of Default and termination of this Agreement.


(c) If NJEA terminates this Agreement pursuant to Section 8.2(a) hereof due to
an Event of Default by JCP&L, then JCP&L shall pay liquidated damages to NJEA
(the "JCP&L Termination Payment"), which shall consist of (A) the mark-to-market
value, if any, of the terminated Energy Payment obligation, as determined in a
commercially reasonable manner, with the reference contract price being the
Energy Price hereunder, reasonably adjusted to reflect changes in the expected
Facility dispatch factor caused by changes in projected market prices (which is
relevant in determining the projected deliveries from the Facility for Article 4
JCP&L discount purposes) and the market consisting of a reasonable estimation of
the sum of the amounts that would be payable to NJEA for the sale of electricity
and Capacity during the Replacement Period to a replacement purchaser in the
amounts that would have been required to be accepted by JCP&L hereunder absent
termination of this Agreement; plus (B) the total amount of Ancillary
Termination Damages payable to NJEA due to the termination. NJEA shall provide
JCP&L with an invoice for the damages calculated in accordance with this Section
8.2(c) plus any additional amount owed to NJEA in connection with such
termination as described in Section 8.2(d) hereof which invoice shall set forth
the calculation and substantiation for such amounts. JCP&L shall pay the
undisputed amount set forth in such invoice within thirty (30) days by wire
transfer to an account designated by NJEA in the invoice or in a written notice
delivered to JCP&L and, with respect to any disputed amount of such invoice,
pursue dispute resolution proceedings as described in Section 4.4(b) and Article
10 hereof. Such liquidated damages, which the Parties agree are reasonable,
shall be payable on account of the substantial consideration received by JCP&L
as a result of this Agreement. The Parties agree, and shall take all necessary
action to establish before any court or arbitral tribunal, that damages suffered
by NJEA as a result of an Event of Default on the part of JCP&L hereunder and
termination of this Agreement are reasonable and necessary to justly compensate
NJEA for its damages resulting from such Event of Default and termination of
this Agreement.


(d) In connection with the termination of this Agreement pursuant to Section
8.2(a) hereof each Party shall pay any amounts owed to the other Party under
this Agreement as of the date of such termination (without duplication of the
amounts set forth in the preceding paragraphs of this Section 8.2) on or before
the date required for payment of the amounts described in Sections 8.2(b) or (c)
above.


8.3 Remedies.


(a) Damages and Costs. Subject to Section 8.3(c) hereof and to the extent not
covered by Section 3.6, Section 3.7, Section 5.2, or Section 8.2 hereof, a
defaulting Party shall be liable to the non-defaulting Party for any and all
costs, expenses, damages and losses suffered or incurred by such non-defaulting
Party in connection with an Event of Default on the part of the other Party.


(b) Other Remedies. In addition to the rights and remedies following an Event of
Default as set forth herein, each of the Parties shall also have available to it
all of the rights, powers and remedies available to it at law or in equity.


(c) Consequential Damages. Notwithstanding anything otherwise contained in this
Agreement to the contrary, neither NJEA nor JCP&L shall be liable to the other
for any indirect, consequential, incidental, punitive or exemplary damages. The
provisions of this Section 8.3(c) shall not affect or diminish the damage
amounts payable pursuant to Sections 3.6, 3.7, 5.2 and 8.2 hereof.


(d) Suspension of Deliveries. In the event of any payment default by JCP&L
pursuant to Section 8.1(b) hereof (which by its terms includes a five-day cure
period), then upon at least five (5) days' prior written notice (which notice
may not be delivered prior to the expiration of the five (5) day cure period
described in Section 8.1(b) hereof), NJEA may, but shall not be obligated to,
suspend deliveries of Contract Energy and Capacity under this Agreement until
such payment default has been cured. In the event of such suspension of
deliveries to JCP&L pursuant to this Section 8.3, NJEA shall be relieved of all
of its delivery obligations hereunder for the duration of such suspension.


9. FORCE MAJEURE


9.1 Force Majeure.


The term "Force Majeure" means an event or circumstance which prevents a Party
from performing its obligations hereunder (other than the obligation to make
payments then due or becoming due with respect to performance prior to the Force
Majeure), which event or circumstance was not anticipated and which is not
within the reasonable control of, or the result of the fault or negligence of,
the claiming Party, and which, by the exercise of due diligence (which may
include obtaining replacement power, to the extent obtainable on commercially
reasonable terms), the claiming Party is unable to overcome or avoid or cause to
be avoided on commercially reasonable terms and conditions. Notwithstanding the
foregoing, Force Majeure shall not be based on (i) the loss of JCP&L's markets;
(ii) JCP&L's inability economically to use or resell the Contract Energy or
Capacity purchased hereunder; (iii) the loss or failure of NJEA's supply of
electric energy, (iv) NJEA's ability to sell Contract Energy and Capacity at a
price greater than the Energy Price or (v) the ability of JCP&L to recover all
or any part of the amounts paid or payable by it to NJEA hereunder nor shall a
Forced Outage constitute a Force Majeure event (the rights and obligations of
the Parties during a Forced Outage being set forth in Section 3.6(c) hereof).
Neither Party may raise a claim of Force Majeure based in whole or in part on a
System Emergency curtailment by a transmission provider unless (i) such Party
has contracted for firm transmission with a transmission provider for the
product to be delivered to or received at the Delivery Point and (ii) such
curtailment is due to a System Emergency or "force majeure" or "uncontrollable
force" or a similar term as defined under the transmission provider's tariff;
provided, however, that existence of the foregoing factors shall not be
sufficient to conclusively or presumptively prove the existence of a Force
Majeure absent a showing of other facts and circumstances which in the aggregate
with such factors establish that a Force Majeure as defined in the first
sentence hereof has occurred.


Subject to the satisfaction of the criteria set forth in the preceding
paragraph, Force Majeure events shall include, without limitation, action of a
court or regulatory authority, a Change in Law (excluding a Change in Law
regarding the ability of JCP&L to recover all or any part of the amounts paid or
payable by it to NJEA hereunder), a System Emergency affecting NJEA or JCP&L, a
condition or situation which JCP&L reasonably deems, in accordance with Prudent
Utility Practices, is imminently likely to endanger life or property, or
adversely affect or impair, or imminently adversely affect or impair, the
integrity of JCP&L's transmission system, forced outage, potential overloading
of JCP&L's transmission and distribution circuits, unusual operating conditions
on JCP&L's transmission system, conditions such that JCP&L is unable to back
down its own generation sufficiently to accept electricity from NJEA without
jeopardizing the integrity of JCP&L's transmission system, catastrophic physical
failures or disruptions of the PJM transmission system or any other cause beyond
the reasonable control of the Party seeking relief as a result of such event;
provided, however, that for purposes of this Agreement, Force Majeure shall not
include (i) any event that results solely in an increase in NJEA's or its
suppliers' costs to perform obligations to deliver Contract Energy to JCP&L
hereunder or (ii) any increase in the cost of electricity supplies or
transmission or (iii) any congestion costs.


9.2 Notice and Excuse of Performance.


(a) Following a Force Majeure event, if either Party believes that such event
will, or is reasonably likely to, adversely affect the performance of its
obligations under this Agreement, then as early as commercially practicable but
in no event later than two (2) Business Days after the initial occurrence of
such event and for contingency planning purposes, such Party shall provide
preliminary telephonic notice of the occurrence of a Force Majeure to the other
Party promptly followed by written notice on or before the tenth (10th) Business
Day after the initial occurrence of such event. Such written notice shall
specify the nature and, if known, cause of the Force Majeure, its anticipated
effect on the ability of such Party to perform obligations under this Agreement
and the estimated duration of any interruption in service or other adverse
effects resulting from such Force Majeure and shall be updated or supplemented
as necessary to keep the other Party advised of the effect and remedial measures
being undertaken to overcome the Force Majeure.


For the purposes of this Section 9.2, notification given to the schedulers for
the Parties shall be sufficient delivery of notice.


(b) Effect of Force Majeure on Performance of Obligations. To the extent either
Party is prevented by Force Majeure from carrying out, in whole or part, its
obligations under this Agreement and such Party (the "Claiming Party") gives
notice and details of the Force Majeure to the other Party as soon as
practicable, then the Claiming Party shall be excused from the performance of
its obligations with respect to such obligations (other than the obligation to
make payments then due or becoming due with respect to performance prior to the
Force Majeure). The Claiming Party shall remedy the Force Majeure with all
reasonable dispatch. The non-Claiming Party shall not be required to perform its
obligations to the Claiming Party corresponding to the obligations of the
Claiming Party excused by Force Majeure.


10. DISPUTE RESOLUTION


(a) Any controversy, dispute or claim between the Parties to this Agreement,
which the Parties are unable to resolve by negotiation or over which any
regulatory body lacks jurisdiction or declines to initiate proceedings, shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the "AAA"), then in effect, and the
provisions of this Article 10. No suit at law that seeks to resolve any
controversy, dispute or claim between the Parties shall be instituted by either
Party hereto, except where such suit is instituted to confirm an arbitration
award received pursuant to this Article 10. However, nothing contained herein
shall deprive either Party of any right to: (i) obtain injunctive or other
equitable relief in any court in the State of New Jersey, on an interim basis
pending disposition of the arbitration of any controversy, dispute or claim if
such relief is available under applicable principles of law and equity
(provided, however, that the arbitrators selected pursuant to Section 10(d)
hereof shall not regard as dispositive any such award of injunctive or equitable
relief when considering a dispute); and/or (ii) assert any cross-claim, or
third-party claim in any suit at law instituted by a third party; and/or (iii)
file and prosecute any complaint at and with the regulatory agency having
jurisdiction or make and prosecute any claim or position in any filing made with
such regulatory agency by either Party or some third party.


(b) Any controversy, dispute or claim submitted to arbitration shall be settled
by arbitration to be conducted in New York, New York. Any award entered pursuant
to such arbitration shall be binding on both Parties and judgment upon the award
rendered or received may be entered in the Superior Court of the State of New
Jersey pursuant to N.J.S.A. 2A:24-1 et seq.


(c) Exclusive jurisdiction relative to the entry of judgment on any arbitration
award relative to any controversy or claim between the Parties shall be in any
court of appropriate subject matter jurisdiction located in New Jersey, and the
Parties to this Agreement expressly subject themselves hereby to the personal
jurisdiction of said court for entry of any such judgment and for the resolution
of any dispute, action, or suit arising in connection with the entry of such
judgment.


(d) The controversy or claim to be arbitrated shall be referred to three (3)
arbitrators, one to be selected by each Party and the third to be selected by
the AAA. The selections to be made by the Parties shall be made from the list of
the National Panel of Arbitrators maintained by the AAA. The arbitrator to be
selected by the AAA shall be qualified to pass on any technical or engineering
matters and shall be independent of both JCP&L and NJEA. All decisions and
awards shall be made by a majority of the arbitrators, except for decisions
relating to discovery as set forth herein.


(e) In the event any arbitrator dies, or refuses to act, or becomes incapable,
incompetent or unfit to act before hearings have been completed and/or before an
award has been rendered, a successor arbitrator may be selected by the Party who
originally made the selection. The selection of the successor arbitrator shall
be made consistent with the selection procedure set forth in the preceding
paragraph.


(f) The arbitrators selected pursuant to this Agreement shall be governed by and
apply the laws of the State of New Jersey and federal law, as applicable, in
conducting any arbitration proceeding and/or in making any award.


(g) Notice of a demand for arbitration of any controversy or dispute between the
Parties shall be filed in writing with the AAA by the Party seeking arbitration
and a copy of same shall be served contemporaneously with such filing on the
other Party. The notice shall state, with specificity, the nature of the dispute
and the remedy sought. After such notice has been filed, the Parties may make
discovery of any matter relevant to such dispute before the hearing, to the
extent and in the manner provided by the Rules Governing Civil Practice in the
Superior Court contained in the Rules Governing the Courts of the State of New
Jersey. Any question that may arise with respect to the obligations of the
Parties relative to discovery and/or relative to the protection of the discovery
materials shall be referred solely to the arbitrator selected by the AAA. His
determination shall be final and conclusive. Discovery shall be completed not
later than ninety (90) days after filing of the notice of arbitration unless
such period for discovery is extended by the arbitrator selected by the AAA,
upon a showing of good cause by the Party requesting the extension.


(h) The arbitrators may consider any material that is relevant to the subject
matter of any such controversy even if such material might also be relevant to
an issue or issues not subject to arbitration hereunder. A stenographic record
shall be made of any arbitration hearing.


(i) Any costs associated with any arbitration under this Article 10, including
but not limited to attorney fees and witness expenses, shall be paid by the
Party against whom an award is entered unless the arbitrators by their award
otherwise provide.


(j) Arbitration may not be utilized and the arbitrators selected in accordance
with this Article 10 shall not possess the authority or power to alter, amend or
modify any of the terms or conditions or charges set forth in this Agreement,
and further, the arbitrators may not enter any award which alters, amends or
modifies such terms, conditions or charges in any form or manner.


11. CONFIDENTIALITY


(a) JCP&L and NJEA each agree not to disclose to any Person and to keep
confidential, and to cause and instruct its Affiliates, officers, directors,
employees, partners and representatives not to disclose to any Person and to
keep confidential, any and all of the following information relating to the
Restructuring: (i) the terms and provisions of this Agreement and any other
agreements relating to the Restructuring; provided, however, that JCP&L may,
without the consent of NJEA, publicly disclose the gross amount of its projected
savings resulting from the Restructuring on both a percentage or total dollar
savings basis, (ii) any financial, pricing or supply quantity information
relating to the Contract Energy to be supplied by NJEA hereunder, the Facility
or NJEA and (iii) any information that is clearly marked or identified as
"Confidential". Notwithstanding the foregoing, any such information may be
disclosed: (A) to the extent required by applicable laws and regulations or by
any subpoena or similar legal process of any court or agency of federal, state
or local government so long as the receiving Party gives the non-disclosing
Party written notice at least three (3) Business Days prior to such disclosure,
if practicable, (B) to lenders and potential lenders to JCP&L or to lenders to
NJEA or other Person(s) in connection with the implementation of the
Restructuring and to financial advisors, rating agencies, and any other Persons
involved in the acquisition, marketing or sale or placement of such debt, (C) to
agents, trustees, advisors and accountants of the Parties or their Affiliates
involved in the financings described in clause (B) above, (D) to potential
assignees of JCP&L or NJEA or other Persons in connection with such proposed
assignment and to financial advisors, rating agencies, and any other Persons
involved in the marketing, placement or rating of such assignment, (E) to
agents, trustees, advisors and accountants of the Parties or their Affiliates or
agents, trustees, advisors and accountants of Persons involved in the potential
assignment described in clause (D) above or (F) to the extent the non-disclosing
Party shall have consented in writing prior to any such disclosure. With respect
to the Restructuring, this Article 11 shall supersede any prior confidentiality
agreement between JCP&L and NJEA or its Affiliates, including that certain
Stipulation of Agreement of Non-Disclosure of Confidential or Protected
Information, between JCP&L and an Affiliate of NJEA in connection with the
Restructuring. Information (1) of a confidential nature which has become public
other than as a result of a breach of this Article 11, (2) which was known to
the disclosing Party prior to the execution of the Stipulation of Agreement of
Non-Disclosure of Confidential or Protected Information, or (3) which was
received by the disclosing Party from another source who in turn disclosed the
information without violating legal restrictions, will not be subject to the
confidentiality obligations set forth herein with respect to such information.
Nothing in this Section 11(a) shall limit or otherwise restrict the disclosure
of information regarding the Restructuring to the BPU or other governmental or
regulatory entity or other party thereto in connection with the satisfaction of
requirements for regulatory approvals required in connection with the
transactions contemplated hereby or in connection with any other JCP&L
proceeding before the BPU other than a proceeding before the BPU in which JCP&L
agrees not to participate pursuant to Section 15.2 below; provided, however,
that the Parties shall use their best efforts to cause all such submitted
information to be treated on a confidential basis by such government or
regulatory entities or other party and to prohibit, to the extent possible, the
public distribution of such information.


(b) No public statement, press release or other voluntary publication regarding
this Agreement or the Restructuring or any of the transactions contemplated
hereby shall be made or issued without the prior consent of the other Party,
which consent shall not be unreasonably withheld.


12. INDEMNIFICATION AND INDEMNIFICATION PROCEDURES


12.1 Indemnification.


Each Party ("Indemnifying Party") shall indemnify, defend and hold the other
Party ("Indemnified Party") and its partners, shareholders, partners, directors,
officers, employees and agents (including, but not limited to, Affiliates and
contractors and their employees), harmless from and against all liabilities,
damages, losses, penalties, claims, demands, suits and proceedings of any nature
whatsoever suffered or incurred by such Indemnified Party arising out of
the Indemnifying Party's gross negligence or willful misconduct (including,
without limitation, any breach of this Agreement resulting from gross negligence
or willful misconduct). In the event injury or damage results from the joint or
concurrent grossly negligent or willful misconduct of the Parties, each Party
shall be liable under this indemnification in proportion to its relative degree
of fault. Such duty to indemnify shall not apply to any claims which arise or
are first asserted more than two (2) years after the termination of this
Agreement. Such indemnity shall not include or compensate for indirect,
punitive, exemplary, incidental or consequential damages incurred by either
Party.


12.2 Indemnification Procedures.


Each Indemnified Party shall promptly notify the Indemnifying Party of any claim
in respect of which the Indemnified Party is entitled to be indemnified under
this Article 12. Such notice shall be given as soon as is reasonably practicable
after the Indemnified Party becomes aware of each claim; provided, however, that
failure to give prompt notice shall not adversely affect any claim for
indemnification hereunder except to the extent the Indemnifying Party's ability
to contest any claim by any third party is materially adversely affected. The
Indemnifying Party shall have the right, but not the obligation, at its expense,
to contest, defend, litigate and settle, and to control the contest, defense,
litigation and/or settlement of, any claim by any third party alleged or
asserted against any Indemnified Party arising out of any matter in respect of
which such Indemnified Party is entitled to be indemnified hereunder. The
Indemnifying Party shall promptly notify such Indemnified Party of its intention
to exercise such right set forth in the immediately preceding sentence and shall
reimburse the Indemnified Party for the reasonable costs and expenses paid or
incurred by it prior to the assumption of such contest, defense or litigation by
the Indemnifying Party. The Indemnifying Party shall have the right to select
legal counsel to defend a claim for which the Indemnified Party is seeking
indemnification pursuant to this Section 12.2, subject to the consent of the
Indemnified Party, which shall not be unreasonably delayed or withheld. If the
Indemnifying Party exercises such right in accordance with the provisions of
this Article 12 and any Indemnified Party notifies the Indemnifying Party that
it desires to retain separate counsel in order to participate in or proceed
independently with such contest, defense or litigation, such Indemnified Party
may do so at its own expense. If the Indemnifying Party fails to exercise it
rights set forth in the third sentence of this Section 12.2, then the
Indemnifying Party will reimburse the Indemnified Party for its reasonable costs
and expenses incurred in connection with the contest, defense or litigation of
such claim. No Indemnified Party shall settle or compromise any claim in respect
of which the Indemnified Party is entitled to be indemnified under this Article
12 without the prior written consent of the Indemnifying Party; provided,
however, that such consent shall not be unreasonably withheld by the
Indemnifying Party.


13. ASSIGNMENT AND JCP&L REORGANIZATION


13.1 Prohibition on Assignment.


Except as provided in Section 13.2 hereof, this Agreement may not be assigned by
either Party without the prior written consent of the other Party, which may not
be unreasonably withheld. Any attempted or purported assignment of this
Agreement that is not expressly permitted pursuant to Section 13.2 hereof, shall
be null and void and shall have no effect on or with respect to the rights and
obligations of the Parties hereunder.


13.2 Permitted Assignment.


(a) In addition to its rights set forth in Section 13.2(c) hereof, NJEA shall
have the right to assign all or any portion of its rights or obligations under
this Agreement without the consent of JCP&L to existing and any future lenders
secured, in whole or in part, by interests in the Facility or NJEA or Affiliates
of NJEA. In connection with the exercise of remedies under the security
documents relating to such financing(s), the lender(s) or trustee(s) shall be
entitled to assign this Agreement to any third-party transferee designated by
such lender(s) or trustee(s).


(b) JCP&L shall have the right to assign this Agreement in connection with a
JCP&L Reorganization Event or otherwise to any assignee without the consent of
NJEA so long as (1) the proposed assignee is significantly involved in the
electric, transmission and distribution business and (2) the proposed assignee's
credit rating as established by Moody's or S&P is equal to or better than that
of JCP&L at the time of the proposed assignment (provided, that any such rating
that is on "watch" for downgrading shall not satisfy the credit rating criteria
described in clause (2)).


(c) If either Party assigns this Agreement as provided in this Section 13.2,
then such Party shall cause to be delivered to the other Party an assumption
agreement (in form and substance reasonably satisfactory to the non-assigning
Party) of all of the obligations of the assigning Party hereunder by such
assignee.


(d) An assignment of this Agreement pursuant to this Section 13.2 shall not
release or discharge the assignor from its obligations hereunder unless the
assignee executes a written assumption agreement in accordance with Section
13.2(c) hereof.


14. NOTICES


Any notice or communication given pursuant hereto shall be in writing and (1)
delivered personally (personally delivered notices shall be deemed given upon
written acknowledgment of receipt after delivery to the address specified or
upon refusal of receipt); (2) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); (3) e-mailed
(e-mailed notices shall be deemed given upon actual receipt) or (4) delivered in
full by telecopy (telecopied notices shall be deemed given upon actual receipt),
in either case addressed or telecopied as follows or to such other addresses or
telecopy numbers as may hereafter be designed by either Party to the other in
writing:


If a Supply Notice to JCP&L:

Jim Sensenig
PJM DataMart
FirstEnergy Service Company
2800 Pottsville Pike
Reading PA, 19640-0001
Phone: 610-921-6543
Facsimile: 610-929-8820
E-mail: jjsensenig@gpu.com


If to JCP&L other than a Supply Notice:

Kevin Siedt
FirstEnergy Service Company
2800 Pottsville Pike
Reading, PA 19640-0001
Phone: 610-921-6063
Facsimile: 610-921-6256
E-mail: ksiedt@gpu.com


COPY TO:



Cortlandt C. Choate Jr. Esq.
FirstEnergy Service Company
2800 Pottsville Pike
Reading, PA 19640-0001
Phone: 610-921-6783
Facsimile: 610-939-8655
E-mail: cchoate@gpu.com


If to NJEA:

North Jersey Energy Associates, A Limited Partnership
c/o Northeast Energy, LP
c/o ESI Northeast Energy GP, Inc.
Its General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Phone: 561-304-5107
Facsimile: 561-304-5161


15. WAIVER AND MODIFICATION


15.1 Modification or Waiver.


This Agreement may be amended and its provisions and the effects thereof waived
only by a writing executed by the Parties, and no subsequent conduct of any
Party or course of dealings between the Parties shall effect or be deemed to
effect any such amendment or waiver. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. The failure of either Party to
enforce any provision of this Agreement shall not be construed as a waiver of or
an acquiescence in or to such provision.


15.2 PURPA Acknowledgements.


(a) The Parties acknowledge and agree that:


(i) The rates paid by JCP&L to NJEA under the Existing PPA were based on JCP&L's
"avoided cost" (as defined in 18 C.F.R. Part 292) at the time the Existing PPA
was negotiated;


(ii) Under the Existing PPA, NJEA was entitled to all rights afforded to a
"qualifying facility" (as defined in 18 C.F.R. Part 292)("QF") under applicable
law, including, but not limited to, PURPA, for as long as the Facility
maintained its status as a QF; and


(iii) The consideration for NJEA's agreement to amend and restate the Existing
PPA and to waive its rights under PURPA, as provided in Section 15.2(c) below,
is the execution and delivery of this Agreement.


(b) It is the express intent of the Parties that this Agreement shall be deemed
a successor to, replacement of and substitute for the Existing PPA, which is
being amended and restated in its entirety as of the Effective Date.


(c) As of the Effective Date, NJEA forever relinquishes and waives any rights it
may have or may have in the future under PURPA or any federal or state
regulation, act or order implementing PURPA, to require JCP&L or any of its
affiliates to purchase electricity and or capacity generated at the Facility.
NJEA shall cause any third party successor to NJEA's rights and interest in the
Facility to agree to be bound by the foregoing waiver. NJEA shall indemnify,
defend and hold JCP&L and its partners, shareholders, members, directors,
officers, employees and agents harmless from and against all liabilities,
damages, losses, penalties, claims, demands, suits and proceedings of any nature
whatsoever suffered or incurred by JCP&L arising out of any failure by NJEA to
comply with the waiver of PURPA rights set forth in this Section 15.2(c).


(d) This Agreement is being entered into by JCP&L pursuant to and under the
authority of the New Jersey Competition Act. Notwithstanding the foregoing, as
of the Effective Date and continuing throughout the Term, this Agreement shall
be a valid and binding agreement of the Parties and shall not be amended,
modified, supplemented or terminated as a result of any repeal, amendment or
interpretation of the New Jersey Competition Act or for any other reason except
as expressly provided for herein.


(e) As of the Effective Date and continuing throughout the Term, each Party
hereby irrevocably waives its right to seek or support, and agrees not to seek
or support, in any way, including, but not limited to, seeking or supporting
through application, complaint, petition, motion, filing before any governmental
authority (including, without limitation, BPU and FERC), rule, regulation or
statute: (i) reconsideration by the BPU of its approval of this Agreement; (ii)
modification or invalidation of this Agreement or any term or condition
contained herein (including, without limitation, any pricing provision herein);
or (iii) disallowance or impairment, in whole or in part, of JCP&L's right to
fully and timely recover from its customers its costs of purchasing electricity
and capacity pursuant to this Agreement.


(f) Nothing contained herein shall be deemed or construed as (i) a waiver by
either Party of any right to challenge any attempt by the BPU, FERC or any other
governmental authority to disallow rate recovery or modify, amend or supplement
this Agreement or (ii) an acknowledgment by any such Party that the BPU, FERC or
any other governmental authority would have such authority if it so attempted.


(g) As of the Effective Date, NJEA's and JCP&L's obligations under this
Agreement are expressly not conditioned on the maintenance of the QF status of
the Facility under PURPA, and this Agreement shall remain binding upon the
Parties without regard to whether the Facility or any other source of power
delivered to JCP&L under this Agreement is or remains a QF. Each Party shall
obtain and maintain all permits or licenses necessary for it to perform its
obligations under this Agreement.


(h) The Parties acknowledge and agree that, to the extent this Agreement is or
becomes subject to review pursuant to the Federal Power Act, the standard of
review for any change or modification to the pricing provisions of this
Agreement proposed by any Person who is not a party hereto or FERC acting sua
sponte shall be the "public interest" standard of review set forth in United Gas
Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra"
doctrine).


16. INTERPRETATION


16.1 Choice of Law.


Interpretation and performance of this Agreement shall be in accordance with,
and shall be controlled by, the laws of the State of New Jersey (without regard
to its principles of conflicts of law).


16.2 Headings.


Article and Section headings are for convenience only and shall not affect the
interpretation of this Agreement. References to articles, sections and
appendices, and schedules are, unless the context otherwise requires, references
to articles, sections, appendices, and schedules of this Agreement. The words
"hereof" and "hereunder" shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


17. COUNTERPARTS


Any number of counterparts of this Agreement may be executed, and each shall
have the same force and effect as an original.


18. NO DUTY TO THIRD PARTIES


Except as provided in any consent to assignment as specified in the other
provisions of this Agreement, nothing in this Agreement nor any action taken
hereunder shall be construed to create any duty, liability or standard of care
to any Person not a Party to this Agreement.


19. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions to Persons or circumstances other than those which are unenforceable,
illegal or invalid shall not be affected thereby, and each term and provision
shall be valid and be enforced to the fullest extent permitted by law.


20. ENTIRE AGREEMENT


Upon the Effective Date, this Agreement, together with the agreements executed
or delivered on the Effective Date in connection herewith, shall constitute the
entire agreement and understanding between the Parties hereto and shall
supersede all prior agreements and understandings relating to the subject matter
hereof.



 


IN WITNESS WHEREOF, each of JCP&L and NJEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 


JERSEY CENTRAL POWER & LIGHT COMPANY

 




By:




HARVEY L. WAGNER







   

Name: Harvey L. Wagner
Title: Vice President & Controller

       

NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By: Northeast Energy, LP, its general partner
By ESI Northeast Energy GP, Inc. its administrative general partner

 




By:




NATHAN E. HANSON







   

Nathan E. Hanson
Director



 

 

 

 

SCHEDULE A
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



DELIVERY SCHEDULE & JCP&L DISCOUNT



PART 1: DELIVERY SCHEDULE FOR CONTRACT ENERGY

 







Month

On-Peak Hours
MWh/h

Off-Peak hours
MWH/h

 









January

250

250

 

February

250

250

 

March

250

250

 

April

200

200

 

May

200

200

 

June

250

250

 

July

250

250

 

August

250

250

 

September

250

250

 

October

200

200

 

November

200

200

 

December

250

250

 












PART 2: JCP&L MINIMUM ENERGY PRICE DISCOUNT

 







YEAR

JCP&L MINIMUM ENERGY PRICE
DISCOUNT

 









2003

$9,196.200.00*

 

2004

$9,223,200.00

 

2005

$9,196,200.00

 

2006

$9,196,200.00

 

2007

$9,196,200.00

 

2008

$9,223,200.00

 

2009

$9,196,200.00

 

2010

$9,196,200.00

 

2011

$5,745,600.00

 









*pro-rated for the first partial calendar year of the Agreement to reflect the
remaining deliveries as set forth in Schedule C hereof



 

 

SCHEDULE B
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



CONTRACT ADJUSTERS



PART I - METHODOLOGY


Pursuant to Section 4.1 hereof, the Contract Adjusters represent a component of
the Energy Payment and are intended to adjust the contract price to account for
the change from annual (under the Existing PPA) to monthly gas pricing. The
Contract Adjusters are derived from a combination of (a) actual monthly Henry
Hub gas prices through the Effective Date, (b) agreed upon monthly basis prices
for the Term and (c) monthly Henry Hub futures gas prices. The Contract
Adjusters shall be set on or about the Effective Date as follows:


1. The monthly basis for the period from April 2003 through March 2004 shall be
0.712/MMBtu. The monthly basis for the period from April 2004 through March 2005
shall be $0.663/MMBtu and, thereafter, the monthly basis shall be increased once
a year by 3% each April 1st commencing on April 1, 2005.


2. The Contract Adjuster model developed by JCP&L and distributed by email to
NJEA on April 15, 2003 (the "Model") will be used to set the Contract Adjusters
as of the Effective Date.


3. On the Effective Date, or as soon thereafter as possible, the Model will be
updated with the Actual Monthly Henry Hub Price and the Monthly Henry Hub
Futures (as those terms are defined below):


(a) For each month from the Agreement Date through the Effective Date the
"Actual Monthly Henry Hub Price" will equal the published price in The Gas Daily
Price Guide "Monthly Contract Index" under "Market Centers", "South Louisiana",
"Henry Hub" published by Platts on or about the fifth Business Day of such
calendar month.


(b) For each month after the Effective Date, the "Monthly Henry Hub Futures"
shall be the monthly forward curve of the Business Day immediately preceding the
Effective Date (as reflected on the www.nymex.com website under natural gas
futures in the "Most Recent Settle" column). To the extent that such futures
price does not exist for any month during the Term, a substitute futures price
for such month shall be used and shall be the monthly futures price for the same
month in the preceding year, increased by 3%. For example, if there is no
reported futures price for June 2008, the substitute futures price for June 2008
shall be the monthly futures price for June 2007, increased by 3%.


4. An example of the Contract Adjusters to be set on the Effective Date is
illustrated in Part II of this Schedule B.



 

 

SCHEDULE C
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



ADJUSTERS Based on 04/14/2003 Futures
($/MWh)

 



























 

Jan-03

Feb-03

Mar-03

Apr-03

May-03

Jun-03

Jul-03

Aug-03

Sep-03

Oct-03

Nov-03

Dec-03



























On-Peak

                                   

(20.540

)

(21.454

)

23.489

 

Off-Peak

                                   

15.450

 

11.037

 

2.562

 



























 

Jan-04

Feb-04

Mar-04

Apr-04

May-04

Jun-04

Jul-04

Aug-04

Sep-04

Oct-04

Nov-04

Dec-04



























On-Peak

22.705

 

24.664

 

(29.750

)

(10.759

)

(8.278

)

38.755

 

39.147

 

57.573

 

72.918

 

28.049

 

25.829

 

68.674

 

Off-Peak

1.021

 

2.809

 

2.643

 

22.251

 

21.012

 

14.463

 

13.986

 

35.481

 

49.377

 

64.162

 

63.752

 

48.381

 



























 

Jan-05

Feb-05

Mar-05

Apr-05

May-05

Jun-05

Jul-05

Aug-05

Sep-05

Oct-05

Nov-05

Dec-05



























On-Peak

67.695

 

68.870

 

7.447

 

30.336

 

31.446

 

76.968

 

76.837

 

69.364

 

63.827

 

17.999

 

16.001

 

59.152

 

Off-Peak

44.524

 

47.114

 

43.310

 

67.041

 

66.641

 

53.983

 

49.801

 

45.849

 

38.303

 

50.558

 

50.136

 

35.290

 



























 

Jan-06

Feb-06

Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06



























On-Peak

57.650

 

58.433

 

(1.271

)

18.515

 

19.625

 

65.714

 

65.361

 

62.551

 

61.230

 

15.653

 

13.890

 

57.338

 

Off-Peak

34.194

 

34.959

 

31.512

 

50.460

 

53.242

 

41.094

 

37.336

 

38.323

 

33.509

 

47.876

 

46.157

 

29.934

 



























 

Jan-07

Feb-07

Mar-07

Apr-07

May-07

Jun-07

Jul-07

Aug-07

Sep-07

Oct-07

Nov-07

Dec-07



























On-Peak

55.249

 

55.836

 

(3.886

)

14.033

 

14.033

 

59.152

 

58.695

 

57.078

 

56.551

 

11.115

 

9.809

 

54.135

 

Off-Peak

30.737

 

31.347

 

26.329

 

46.261

 

46.694

 

33.212

 

32.042

 

33.045

 

28.364

 

45.062

 

42.206

 

26.980

 



























 

Jan-08

Feb-08

Mar-08

Apr-08

May-08

Jun-08

Jul-08

Aug-08

Sep-08

Oct-08

Nov-08

Dec-08



























On-Peak

53.221

 

54.005

 

(5.490

)

10.700

 

10.439

 

56.071

 

55.680

 

55.551

 

55.618

 

10.259

 

9.280

 

53.920

 

Off-Peak

28.577

 

29.708

 

23.279

 

44.352

 

41.722

 

30.294

 

30.371

 

29.192

 

30.116

 

44.673

 

39.380

 

29.243

 



























 

Jan-09

Feb-09

Mar-09

Apr-09

May-09

Jun-09

Jul-09

Aug-09

Sep-09

Oct-09

Nov-09

Dec-09



























On-Peak

53.267

 

54.390

 

(4.586

)

11.769

 

8.990

 

54.609

 

54.206

 

54.189

 

54.346

 

9.014

 

8.005

 

52.597

 

Off-Peak

27.583

 

29.763

 

25.211

 

45.364

 

39.611

 

30.677

 

30.736

 

28.390

 

29.414

 

42.604

 

40.043

 

28.507

 



























 

Jan-10

Feb-10

Mar-10

Apr-10

May-10

Jun-10

Jul-10

Aug-10

Sep-10

Oct-10

Nov-10

Dec-10



























On-Peak

51.924

 

53.081

 

(5.966

)

10.569

 

7.706

 

53.307

 

52.891

 

53.026

 

53.347

 

8.052

 

7.012

 

51.546

 

Off-Peak

25.716

 

29.039

 

25.673

 

44.830

 

38.981

 

29.965

 

28.721

 

29.065

 

29.022

 

40.991

 

41.205

 

29.396

 



























 

Jan-11

Feb-11

Mar-11

Apr-11

May-11

Jun-11

Jul-11

Aug-11

       



























On-Peak

50.853

 

52.045

 

(7.131

)

9.653

 

6.704

 

52.277

 

51.849

 

51.421

                 

Off-Peak

26.365

 

28.626

 

25.235

 

43.131

 

40.008

 

29.568

 

25.971

 

30.507

                 





























 

 

PART III - GAS PRICES FOR INPUT



Settle Date:

04/14/03

 

Actual Monthly Henry Hub Price


Monthly Henry Hub Futures
Substitute Futures Price



Henry Hub Prices

 

Z6 NNY/TETCO M3 for Adjuster Calculation

Contract

$/MMBtu

 

Contract

Henry Hub

Monthly Basis

Total Price















Jan-03

$4.960

 

Jan-03

$4.960

$1.310

$6.270

Feb-03

$5.660

 

Feb-03

$5.660

$1.595

$7.255

Mar-03

$9.110

 

Mar-03

$9.110

$2.555

$11.665

Apr-03

$5.140

 

Apr-03

$5.140

$0.712

$5.852

May-03

$5.552

 

May-03

$5.552

$0.712

$6.264

Jun-03

$5.627

 

Jun-03

$5.627

$0.712

$6.339

Jul-03

$5.662

 

Jul-03

$5.662

$0.712

$6.374

Aug-03

$5.637

 

Aug-03

$5.637

$0.712

$6.349

Sep-03

$5.584

 

Sep-03

$5.584

$0.712

$6.296

Oct-03

$5.562

 

Oct-03

$5.562

$0.712

$6.274

Nov-03

$5.632

 

Nov-03

$5.632

$0.712

$6.344

Dec-03

$5.712

 

Dec-03

$5.712

$0.712

$6.424

Jan-04

$5.772

 

Jan-04

$5.772

$0.712

$6.484

Feb-04

$5.622

 

Feb-04

$5.622

$0.712

$6.334

Mar-04

$5.327

 

Mar-04

$5.327

$0.712

$6.039

Apr-04

$4.862

 

Apr-04

$4.862

$0.663

$5.525

May-04

$4.672

 

May-04

$4.672

$0.663

$5.335

Jun-04

$4.592

 

Jun-04

$4.592

$0.663

$5.255

Jul-04

$4.562

 

Jul-04

$4.562

$0.663

$5.225

Aug-04

$4.537

 

Aug-04

$4.537

$0.663

$5.200

Sep-04

$4.517

 

Sep-04

$4.517

$0.663

$5.180

Oct-04

$4.502

 

Oct-04

$4.502

$0.663

$5.165

Nov-04

$4.672

 

Nov-04

$4.672

$0.663

$5.335

Dec-04

$4.842

 

Dec-04

$4.842

$0.663

$5.505

Jan-05

$4.917

 

Jan-05

$4.917

$0.663

$5.580

Feb-05

$4.827

 

Feb-05

$4.827

$0.663

$5.490

Mar-05

$4.617

 

Mar-05

$4.617

$0.663

$5.280

Apr-05

$4.307

 

Apr-05

$4.307

$0.683

$4.990

May-05

$4.222

 

May-05

$4.222

$0.683

$4.905

Jun-05

$4.187

 

Jun-05

$4.187

$0.683

$4.870

Jul-05

$4.197

 

Jul-05

$4.197

$0.683

$4.880

Aug-05

$4.192

 

Aug-05

$4.192

$0.683

$4.875

Sep-05

$4.172

 

Sep-05

$4.172

$0.683

$4.855

Oct-05

$4.202

 

Oct-05

$4.202

$0.683

$4.885

Nov-05

$4.355

 

Nov-05

$4.355

$0.683

$5.038

Dec-05

$4.530

 

Dec-05

$4.530

$0.683

$5.213

Jan-06

$4.645

 

Jan-06

$4.645

$0.683

$5.328

Feb-06

$4.585

 

Feb-06

$4.585

$0.683

$5.268

Mar-06

$4.425

 

Mar-06

$4.425

$0.683

$5.108

Apr-06

$4.142

 

Apr-06

$4.142

$0.703

$4.845

May-06

$4.057

 

May-06

$4.057

$0.703

$4.760

Jun-06

$4.007

 

Jun-06

$4.007

$0.703

$4.710

Jul-06

$4.034

 

Jul-06

$4.034

$0.703

$4.737

Aug-06

$4.014

 

Aug-06

$4.014

$0.703

$4.717

Sep-06

$3.964

 

Sep-06

$3.964

$0.703

$4.667

Oct-06

$3.964

 

Oct-06

$3.964

$0.703

$4.667

Nov-06

$4.099

 

Nov-06

$4.099

$0.703

$4.802

Dec-06

$4.262

 

Dec-06

$4.262

$0.703

$4.965



 

 

Henry Hub Prices

 

Z6 NNY/TETCO M3 for Adjuster Calculation

Contract

$/MMBtu

 

Contract

Henry Hub

Monthly Basis

Total Price















Jan-07

$4.422

 

Jan-07

$4.422

$0.703

$5.125

Feb-07

$4.377

 

Feb-07

$4.377

$0.703

$5.080

Mar-07

$4.287

 

Mar-07

$4.287

$0.703

$4.990

Apr-07

$4.067

 

Apr-07

$4.067

$0.724

$4.791

May-07

$4.067

 

May-07

$4.067

$0.724

$4.791

Jun-07

$4.102

 

Jun-07

$4.102

$0.724

$4.826

Jul-07

$4.137

 

Jul-07

$4.137

$0.724

$4.861

Aug-07

$4.167

 

Aug-07

$4.167

$0.724

$4.891

Sep-07

$4.147

 

Sep-07

$4.147

$0.724

$4.871

Oct-07

$4.132

 

Oct-07

$4.132

$0.724

$4.856

Nov-07

$4.232

 

Nov-07

$4.232

$0.724

$4.956

Dec-07

$4.332

 

Dec-07

$4.332

$0.724

$5.056

Jan-08

$4.402

 

Jan-08

$4.402

$0.724

$5.126

Feb-08

$4.342

 

Feb-08

$4.342

$0.724

$5.066

Mar-08

$4.262

 

Mar-08

$4.262

$0.724

$4.986

Apr-08

$4.142

 

Apr-08

$4.142

$0.746

$4.888

May-08

$4.162

 

May-08

$4.162

$0.746

$4.908

Jun-08

$4.162

 

Jun-08

$4.162

$0.746

$4.908

Jul-08

$4.192

 

Jul-08

$4.192

$0.746

$4.938

Aug-08

$4.222

 

Aug-08

$4.222

$0.746

$4.968

Sep-08

$4.232

 

Sep-08

$4.232

$0.746

$4.978

Oct-08

$4.212

 

Oct-08

$4.212

$0.746

$4.958

Nov-08

$4.287

 

Nov-08

$4.287

$0.746

$5.033

Dec-08

$4.362

 

Dec-08

$4.362

$0.746

$5.108

Jan-09

$4.412

 

Jan-09

$4.412

$0.746

$5.158

Feb-09

$4.326

 

Feb-09

$4.326

$0.746

$5.072

Mar-09

$4.200

 

Mar-09

$4.200

$0.746

$4.946

Apr-09

$4.074

 

Apr-09

$4.074

$0.769

$4.843

May-09

$4.287

 

May-09

$4.287

$0.769

$5.055

Jun-09

$4.287

 

Jun-09

$4.287

$0.769

$5.055

Jul-09

$4.318

 

Jul-09

$4.318

$0.769

$5.086

Aug-09

$4.349

 

Aug-09

$4.349

$0.769

$5.117

Sep-09

$4.359

 

Sep-09

$4.359

$0.769

$5.128

Oct-09

$4.338

 

Oct-09

$4.338

$0.769

$5.107

Nov-09

$4.416

 

Nov-09

$4.416

$0.769

$5.184

Dec-09

$4.493

 

Dec-09

$4.493

$0.769

$5.261

Jan-10

$4.544

 

Jan-10

$4.544

$0.769

$5.313

Feb-10

$4.456

 

Feb-10

$4.456

$0.769

$5.224

Mar-10

$4.326

 

Mar-10

$4.326

$0.769

$5.095

Apr-10

$4.196

 

Apr-10

$4.196

$0.792

$4.988

May-10

$4.415

 

May-10

$4.415

$0.792

$5.207

Jun-10

$4.415

 

Jun-10

$4.415

$0.792

$5.207

Jul-10

$4.447

 

Jul-10

$4.447

$0.792

$5.239

Aug-10

$4.479

 

Aug-10

$4.479

$0.792

$5.271

Sep-10

$4.490

 

Sep-10

$4.490

$0.792

$5.281

Oct-10

$4.469

 

Oct-10

$4.469

$0.792

$5.260

Nov-10

$4.548

 

Nov-10

$4.548

$0.792

$5.340

Dec-10

$4.628

 

Dec-10

$4.628

$0.792

$5.419

Jan-11

$4.681

 

Jan-11

$4.681

$0.792

$5.472

Feb-11

$4.589

 

Feb-11

$4.589

$0.792

$5.381

Mar-11

$4.456

 

Mar-11

$4.456

$0.792

$5.247

Apr-11

$4.322

 

Apr-11

$4.322

$0.815

$5.138

May-11

$4.548

 

May-11

$4.548

$0.815

$5.363

Jun-11

$4.548

 

Jun-11

$4.548

$0.815

$5.363

Jul-11

$4.581

 

Jul-11

$4.581

$0.815

$5.396

Aug-11

$4.613

 

Aug-11

$4.613

$0.815

$5.429



 

 

SCHEDULE C
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



DELIVERY SCHEDULE OF MONTHLY MWhs

   







 

Monthly MWhs

   

365 Days

366 Days

 









January

186,000

186,000

 

February

168,000

174,000

 

March

186,000

186,000

 

April

144,000

144,000

 

May

148,800

148,800

 

June

180,000

180,000

 

July

186,000

186,000

 

August

186,000

186,000

 

September

180,000

180,000

 

October

148,800

148,800

 

November

144,000

144,000

 

December

186,000

186,000

 









Annual

2,043,600

2,049,600

 











 

 

SCHEDULE D
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



CALCULATION OF PREPAYMENT RATE


The Prepayment Rate ($/MWh) is calculated on the date of the prepayment and is
equal to the Prepayment Amount ($) divided by the remaining quantity (MWh) of
Contract Energy to be delivered by NJEA to JCP&L through the Term of the
Agreement discounted at the JCP&L Discount Rate on the date of the prepayment.
NJEA distributed by email to JCP&L on April 14, 2003, the Prepayment Spreadsheet
that discounts the balance of Contract Energy on any date. The Parties agree
that in connection with any Prepayment Right to be exercised by NJEA, the
calculation of the Prepayment Rate following such prepayment shall be made using
the Prepayment Spreadsheet.



 

 

EXHIBIT A
TO SCHEDULE D OF THE
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT









No Prepayment:

   


Monthly Discount:

     

$4.50 x TMMWhs

 

Annual True-Up:

     

MAX [ 0, ($5.50 x RAMWhs) - ($4.50 x TAMWhs) ]

 


Prepayment Example:

   


Prepayment Rate

     

$1.50/MWh

Calculated according to Schedule D

Monthly Discount:

     

($4.50 - $1.50) x TMMWhs

 

Annual True-Up:

     

MAX [ 0, ($5.50 x RAMWhs) - ($4.50 x TAMWhs) ]


   

RAMWhs =

MWhs delivered to JCP&L from the market in the year

   

TMMWhs =

Total MWhs sold to JCP&L in the month

   

TAMWhs =

Total MWhs sold to JCP&L in the year

 











 

 

Example 1

:
     

Example 2

:
     

Example 3

:
     

Example 4

:
   

  TAMWhs

=

2,043,600

 

  TAMWhs

=

2,043,600

 

  TAMWhs

=

2,043,600

 

TAMWhs

=

2,043,600

  Dispatch

=

50%

 

  Dispatch

=

100%

 

  Dispatch

=

0%

 

  Dispatch

=

15%

  RAMWhs

=

1,021,800

 

  RAMWhs

=

0

 

  RAMWhs

=

2,043,600

 

  RAMWhs

=

1,737,060

                             

Prepayment

=

$0.00 / MWh

 

Prepayment

=

$0.00 / MWh

 

Prepayment

=

$0.00 / MWh

 

Prepayment

=

$0.00 / MWh

                             

Monthly Discount:

   

Monthly Discount:

   

Monthly Discount:

   

Monthly Discount:

     

$9,196,200

     

$9,196,200

     

$9,196,200

     

$9,196,200

Annual True-Up:

   

Annual True-Up:

   

Annual True-Up:

   

Annual True-Up:

 

Replacement

 

$5,619,900

 

Replacement

 

$0

 

Replacement

 

$11,239,800

 

Replacement

 

$9,553,830

Minimum

 

$9,196,200

 

Minimum

 

$9,196,200

 

Minimum

 

$9,196,200

 

Minimum

 

$9,196,200































True-Up

 

$0

 

True-Up

 

$0

 

True-Up

 

$2,043,600

 

True-Up

 

$357,630

                             

Prepayment

=

$1.50 / MWh

 

Prepayment

=

$1.50 / MWh

 

Prepayment

=

$1.50 / MWh

 

Prepayment

=

$1.50 / MWh

                             

Monthly Discount:

   

Monthly Discount:

   

Monthly Discount:

   

Monthly Discount:

     

$6,130,800

     

$6,130,800

     

$6,130,800

     

$6,130,800

Annual True-Up:

   

Annual True-Up:

   

Annual True-Up:

   

Annual True-Up:

 

Replacement

 

$5,619,900

 

Replacement

 

$0

 

Replacement

 

$11,239,800

 

Replacement

 

$9,553,830

Minimum

 

$9,196,200

 

Minimum

 

$9,196,200

 

Minimum

 

$9,196,200

 

Minimum

 

$9,196,200































True-Up

 

$0

 

True-Up

 

$0

 

True-Up

 

$2,043,600

 

True-Up

 

$357,630



 

 

SCHEDULE E
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



EXAMPLES OF CALCULATION OF DELIVERY POINT ADJUSTMENT TO THE ENERGY PAYMENT


EXAMPLE 1


In the month of September, 2003, NJEA delivers 90,000 MWh of Contract Energy to
a Delivery Point other than the Facility Bus. One quarter of the MWh were
delivered during On-Peak Hours and three quarters of the MWh were delivered
during Off-Peak Hours. The Delivery Point Adjustment (DPA) for the month of
September, 2003 shall be calculated as follows:


DPA = (-.32 cents x 22,500 MWh) + (-.12 cents x 67,500 MWh) = - $15,300.00


which negative amount shall be added to the monthly Energy Payment for
September, 2003 in accordance with Section 4.1 hereof.


EXAMPLE 2


For the 2003 calendar year, (i) NJEA delivered more than 5% of Contract Energy
during On-Peak Hours to a Delivery Point other than the Facility Bus and
delivered more than 5% of Contract Energy during Off-Peak Hours to a Delivery
Point other than the Facility Bus and (ii) the Actual Delivery Point
Differential equaled (a) -38 cents (-$0.38) per MWh delivered during On-Peak
Hours and (b) -11 cents (-$0.11) per MWh delivered during Off-Peak Hours so that
the difference between the Delivery Point Adjustment (-32 cents (- $0.32) per
MWh delivered during On-Peak Hours and -12 cents (- $0.12) per MWh delivered
during Off-Peak Hours) and the Actual Delivery Point Differential is greater
than 5 cents ($0.05) for On-Peak Hours but not Off-Peak Hours. Therefore the
Delivery Point Adjustment for On-Peak Hours for the 2004 calendar year shall be
-38 cents (-$.038) and the Delivery Point Adjustment for Off-Peak Hours for the
2004 calendar year shall remain -12 cents (-$0.12).



 

 

SCHEDULE F
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



VER METHODOLOGY AND CALCULATION FOR VER EFFECTIVE AUGUST 14, 2003



Monthly Gas Price

 

Calendar Year Averages

 



















 

Transco
Zone 6
NNY

Texas
Eastern
M-3

   

Transco
Zone 6
NNY

Texas
Eastern
M-3

Z6 NNY-
M3
Average

 



















#NAME?

$15.15

$14.23

 

2001

$5.146

$5.024

$5.085

 

#NAME?

$7.55

$7.09

 

2002

$3.670

$3.676

$3.673

 

#NAME?

$5.57

$5.54





















#NAME?

$5.80

$5.81

 

VER Aug. 14, 2002 - Aug. 13, 2003 =

5.700 cents/kWh

#NAME?

$5.33

$5.30

           

#NAME?

$4.13

$4.09

 

VER Aug. 14, 2003 - Aug. 13, 2004 =

 

#NAME?

$3.48

$3.52

 

 VERyear n = VERyear n-1 x (Avg of Monthly Gas Price yearn-1/Avg of Monthly Gas
Priceyear n-2)

#NAME?

$3.46

$3.51

           

#NAME?

$2.56

$2.59

 

VER Aug. 14, 2003 - Aug. 13, 2004 =

5.700 x (3.673/5.085)

#NAME?

$2.13

$2.12

           

#NAME?

$3.62

$3.56

 

VER Aug. 14, 2003 - Aug. 13, 2004 =

4.117 cents/kWh

#NAME?

$2.97

$2.93

           

#NAME?

$3.70

$3.58

           

#NAME?

$2.46

$2.43

           

#NAME?

$2.69

$2.68

           

#NAME?

$3.74

$3.73

           

#NAME?

$3.63

$3.64

           

#NAME?

$3.67

$3.71

           

#NAME?

$3.57

$3.68

           

#NAME?

$3.29

$3.30

           

#NAME?

$3.59

$3.59

           

#NAME?

$4.01

$4.06

           

#NAME?

$4.73

$4.74

           

#NAME?

$4.96

$4.97

           





















 

 

SCHEDULE G
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



METERING


1. Metering of electricity generated at the Facility and delivered to the
Facility Bus under this Agreement shall be by meters and metering devices and
equipment provided, owned and maintained by JCP&L and paid for by NJEA. NJEA
shall provide at its expense such telemetering equipment for the Facility as
JCP&L may request; such telemetering equipment shall be maintained by JCP&L at
NJEA's expense. JCP&L shall provide representatives of NJEA with access to
JCP&L's meters at reasonable times for the purpose of accessing real-time
telemetering information; provided that such access shall be at NJEA's sole cost
and shall not interfere with JCP&L's normal business operations. NJEA may, if it
desires, install its own metering devices, but, subject to paragraph 6 of this
Schedule G, the determination of electricity generated at the Facility and
delivered to JCP&L under this Agreement shall be by JCP&L's metering devices.
NJEA shall pay JCP&L a monthly service charge of $150.00 for operation and
maintenance of such metering devices. The monthly service charge shall be paid
by netting such amount against amounts otherwise payable by JCP&L to NJEA
hereunder.


2. Electricity generated at the Facility and delivered to the Facility Bus under
this Agreement shall be measured by monthly meter readings taken by JCP&L on the
last day of each calendar month.


3. JCP&L's meters shall be sealed and the seals shall be broken only by JCP&L
and only when the meters are to be inspected, replaced, tested or adjusted by
JCP&L. JCP&L shall test its meters once annually at its own expense. JCP&L shall
conduct such additional metering tests as NJEA may, from time to time,
reasonably request, but such additional tests shall be performed at NJEA's sole
cost and expense unless the metering equipment is found to be inaccurate by more
than two percent (2%), in which event JCP&L shall bear the costs of such
testing. NJEA shall be given reasonable advance notice of all metering activity
and shall have the right to observe any such inspections, tests, replacements or
adjustments.


4. NJEA shall provide representatives of JCP&L with access to JCP&L's meters at
reasonable times for the purposes of reading, inspecting, testing and adjusting
the same, provided that such access does not interfere with NJEA's normal
business operations.


5. If, upon testing, any electrical measuring equipment is found to be in error
by not more than two percent (2%), previous recordings of such equipment shall
be considered accurate in computing deliveries of electricity generated at the
Facility and delivered to the Facility Bus under this Agreement, but such
equipment shall be promptly adjusted to record correctly. If, upon testing, any
electrical measuring equipment shall be found to be inaccurate by an amount
exceeding two percent (2%), then such equipment shall be promptly adjusted to
record properly and previous recordings by such equipment shall be corrected to
zero (0) error. Unless the period of inaccuracy can be accurately determined as
a basis for adjustments, retroactive billing adjustments for errors with respect
to any electrical measuring equipment shall be made for a period equal to
one-half (1/2) of the time elapsed since the previous test of such electrical
measuring equipment, but in no event more than six (6) months.


6. Should the primary metering equipment at any time fail to register, or should
the registration thereof be so erratic so as to be meaningless, the electricity
delivered shall be determined from the best information available, including,
but not limited to, data from operator's logs and the results of telemetry
equipment owned by NJEA under paragraph 1 of this Schedule G.



 

 

SCHEDULE H
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



INTERCONNECTION


PART I INTERCONNECTION FACILITIES


A. The following requirements are applicable to NJEA's drawings and
specifications of the Interconnection Facilities, which requirements have been
satisfied by NJEA on or before the Agreement Date: NJEA's drawings and
specifications of the Interconnection Facilities shall include the following:


1. Accurate single line diagram of the Interconnection Facilities plus the
substation and line construction for the interconnection facilities to be
conveyed to JCP&L.


2. Detailed site plan for substation and line locations including twenty four
(24) hour uninhibited access to same.


3. Plans and specifications for NJEA's facilities including major equipment and
the respective manufacturers.


4. Details of protection and control of NJEA's facilities including that
overlapping JCP&L's substation.


5. Generator and transformer data necessary to analyze fault and load currents
at JCP&L's substation and flows into JCP&L's transmission system.


B. The following requirements are applicable to NJEA's design of the
interconnection substation and have been satisfied by NJEA and became the
property of JCP&L on or before the Agreement Date.


1. All JCP&L facility design standards including but not limited to:


a. foundations;

b. line structure;

c. switch and bus support structures, dead end structures;

d. grounding;

e. cables, conduits, and their installation;

f. security fence/gates;

g. protective relaying and control switchboards;

h. control building associated equipment; and

i. interchange metering.


2. Specific substation equipment must be on JCP&L's approved suppliers list or
must be approved by JCP&L prior to purchase for use in this substation.


3. The design drawings must meet or exceed all JCP&L drafting design
requirements including size, correctability, line/letter quality, and format.
The drawings must be signed and sealed by a New Jersey State registered P.E.


4. The installation must be in compliance with all applicable local, state and
federal codes and regulations. The provisions of the National Electrical Code,
National Electrical Manufacturers Association, and American National Standards
Institute shall be observed to the extent they are applicable.


C. The costs of all changes or additions necessary at remote JCP&L substations
due to NJEA's installation that NJEA is obligated to pay have been paid by NJEA.


D. Maintenance of the equipment and isolation and fault protection systems must
be performed and documented by NJEA or to the satisfaction of JCP&L. JCP&L
reserves the right to inspect and/or test the equipment and protection systems.


E. Any change or alterations to the Interconnection Facilities or Protective
Apparatus must be reviewed and approved by JCP&L prior to implementing and
inspected and/or tested to the satisfaction of JCP&L before energizing.


F. The following obligation was applicable to JCP&L in connection to the design
and construction of the Interconnection Facilities and has been satisfied on or
before the Agreement Date: JCP&L agrees to maintain close engineering liaison
with NJEA to insure that the facilities are designed in an acceptable manner and
constructed consistent with JCP&L's practice.


G. NJEA hereby grants to JCP&L for the Term all necessary right-of-ways and
easements on property owned or controlled by NJEA reasonably required by JCP&L
to install, operate, maintain, replace and remove JCP&L's metering equipment and
the Interconnection Facilities. NJEA hereby agrees to execute such grants,
deeds, instruments, and other documents as required by JCP&L to enable JCP&L to
record such rights of way and easements and to reflect the grant to JCP&L of the
rights described in this paragraph. "Special Facilities" shall mean those
additions and reinforcements to JCP&L's transmission system which would not be
required but for the delivery of Contract Energy to JCP&L under this Agreement
from the Facility.


H. If a separate interconnection is required in connection with, or as a result
of a termination of, this Agreement, the Parties shall use reasonable commercial
efforts to negotiate, execute and file with FERC a separate interconnection
agreement. The Parties agree that JCP&L shall comply with all applicable laws,
including applicable rules and regulations of FERC in connection with any
termination or suspension of the interconnection rights of NJEA and the Facility
provided by JCP&L hereunder. In the event the Parties cannot agree regarding the
terms of any separate interconnection agreement, the Parties agree that the
unexecuted interconnection agreement to be filed with FERC (and pursuant to
which JCP&L shall provide interconnection service during the FERC proceeding to
resolve the Parties' dispute relating to the terms of the separate
interconnection agreement) shall include the terms and conditions regarding
interconnection of the Facility set forth in this Agreement, together with any
terms and conditions agreed to by both Parties and, with respect to any terms of
the separate interconnection agreement as to which the Parties have not reached
agreement, the most recent proposal made by or accepted by JCP&L (as the case
may be) with respect thereto.


PART II INTERCONNECTION


A. JCP&L shall provide interconnection service to the Facility in order to allow
all electricity generated at the Facility to be delivered to the PJM
transmission system at the Facility Bus via the Interconnection Facilities.
JCP&L's cost to provide such interconnection service is included in the
negotiated amount of the Energy Payment and the other amounts payable pursuant
to the other provisions of this Agreement.


B. Notwithstanding anything contained in this Agreement to the contrary, except
as otherwise specifically provided in paragraph C of Part II of this Schedule G,
JCP&L shall have the right to require NJEA to disconnect the Facility from
JCP&L's transmission system (or otherwise curtail, interrupt or reduce purchases
of Contract Energy from the Facility) whenever JCP&L deems, consist with Prudent
Utility Practices, that such a disconnection, curtailment, interruption or
reduction is necessary to facilitate construction, installation, maintenance,
repair, replacement or inspection of any of JCP&L's or NJEA's facilities or
equipment or due to System Emergencies, forced outages, potential overloading of
JCP&L's transmission and distribution circuits or Force Majeure. NJEA hereby
grants JCP&L and its representatives full and complete access to NJEA's
interconnection equipment and Protective Apparatus in order to disconnect the
same when necessary for the foregoing purposes. Prudent Utility Practices shall
mean any of the practices, methods and acts engaged in or approved by a
significant portion of the electric industry during the relevant time period, or
any of the practices, methods and acts which, in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with good business practices, reliability, safety and expedition.
Prudent Utility Practices is not intended to be limited to the optimum practice,
method, or act to the exclusion of all others, but rather to be acceptable
practices, methods or acts generally accepted in the region. Prudent Utility
Practices shall include, but not be limited to, compliance with applicable laws
and regulations, applicable control area standards and PJM Practices, the
National Electric Safety Code, and the National Electrical Code, as they may be
amended from time to time, including the criteria, rules and standards of any
successor organizations.


C. If at any time NJEA fails to operate and maintain the Facility as provided
herein and operation of the Facility endangers the safety of JCP&L's
transmission system, JCP&L may disconnect from the Facility or otherwise refuse
to accept and purchase electricity and capacity therefrom until such condition
has been corrected. Without limiting or modifying the provisions of Section 15.2
hereof, nothing in this Schedule H limits the rights of the Parties under
Section 205 and 206 of the Federal Power Act and FERC's rules and regulations
thereunder.


D. Notwithstanding the foregoing, JCP&L shall have the right upon such notice as
may be practicable under the circumstances to disconnect, interrupt, curtail or
otherwise refuse to accept and purchase electricity generated by the Facility if
conditions on the PJM transmission system are such that generators of all PJM
member utilities are required to reduce generation to minimum levels during
periods of low load in accordance with applicable PJM Practices; provided,
however, that such right to refuse to purchase shall be limited, in the
aggregate, to two hundred (200) hours annually during the ten (10) year period
that commenced on the "Initial Delivery Date" under the Existing PPA and four
hundred (400) hours annually thereafter, and, in any event, to no more than
twenty (20) separate occurrences annually; and provided, further, that any
interruption, curtailment or disconnection of electricity from the Facility
pursuant to paragraph B of Part II of this Schedule G shall not be included in
calculating such amounts. JCP&L shall use its best efforts to (i) provide NJEA
with prior notification of any such disconnection, interruption, curtailment or
reduction to the extent practicable and (ii) resume acceptance of electricity
from the Facility as promptly as practicable after the condition causing the
disconnection, interruption, curtailment or reduction is eliminated. JCP&L shall
notify NJEA of any modification or amendment to the PJM Agreement which would
affect any material obligation of NJEA hereunder as promptly as practicable
after the filing of such proposed modification or amendment with FERC. Any
failure by NJEA to deliver Contract Energy due to the exercise by JCP&L of its
rights pursuant to this paragraph D shall not constitute a Delivery Shortfall
hereunder.


E. If JCP&L requires NJEA to disconnect the Facility from JCP&L's transmission
system or reduce or curtail deliveries of electricity pursuant hereto, NJEA
shall have the right, during such time period, to continue to serve its native
load, if any.


F. JCP&L and NJEA shall use their best efforts promptly to correct any condition
on their respective systems which necessitates the disconnection of the Facility
from JCP&L's transmission system or the reduction, curtailment or interruption
of electrical output of the Facility. JCP&L shall promptly reconnect the
Facility to its system after any such condition has been corrected.


G. The Facility shall be operated with all of NJEA's Protective Apparatus in
service whenever the Facility is connected to or operating in parallel with
JCP&L's transmission system.


H. NJEA shall operate the Facility in parallel with JCP&L's transmission system
and shall deliver electricity generated at the Facility at the Facility Bus in
the form of 3 phase, 60 cycle alternating current. Unless otherwise requested by
JCP&L, NJEA shall operate the Facility at a unity power factor or shall provide
such reactive power as may be deemed necessary by JCP&L to maintain voltage
levels and reactive area support to NJEA's system. At any time during which NJEA
is using the Facility to generate electricity, JCP&L shall have the right on a
short-term emergency basis to request that NJEA operate the Facility at any
excitation level within the range of the Facility's capability as determined
from the equipment manufacturer's recommendation and consistent with Prudent
Utility Practices. NJEA shall, at net cost to NJEA, use its best efforts to
comply with any such request.


I. At no time shall operation of the Facility, including the generator or any of
its auxiliary devices, result in an electrical output in which individual
harmonic distortion exceeds 5% of JCP&L's voltage waveform or the sum of all
harmonics exceeds 5% of JCP&L's waveform, as measured at the Facility Bus.



 


PART III - SCHEMATIC DIAGRAM OF FACILITY BUS



 

 

SCHEDULE I
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



JCP&L SYSTEM NUG OPERATING GUIDELINES

JCP&L SYSTEM NUG OPERATING GUIDELINES MANUAL

 



 

 

TABLE OF CONTENTS


 

I. FOREWORD

I.1


II. SCOPE AND PURPOSE

II.1


III. GPU SYSTEM CONTROL CENTERS

III.1


IV. INTERCONNECTION PRACTICES

IV.1

      A. Switching Safety and Reliability

IV.1

            1. Switching Procedures

IV.1

            2. Responsibility for Switching Equipment

IV.1

            3 Opening and Tagging of Specified Company Devices

IV.1

      B. Relaying

IV.2

            1. NUG Relaying System Practices

IV.2

            2. NUG Relaying System for the Facility

IV.2

            3. NUG Underfrequency Relays

IV.2

      C. Communications/Telemetering

IV.3

            1. Communication Channels

IV.3

            2. Telemetering/Data Requirements

IV.3

                 a. Equal to or greater than 10 MWh/hr

IV.3

                 b. Equal to or greater than 2 MWh/hr. but less than 10 MWh/hr

IV.4

                 c. Equal to our greater than 500 kWh/hr. but less than 2 MWh/hr

IV.4

                 d. Less than 500 kWh/hr

IV.4

            3. Failure of Telemetering

IV.5


V. GENERAL NUG OPERATING GUIDELINES - NORMAL OPERATIONS


V.1

      A. Generator Control

V.1

            1. Governor Control

V.1

            2. Automatic Regulation

V.1

      B. Scheduling and Dispatch of Generation

V.2

            1. [Section Intentionally Left Blank]

V.2

            2. Synchronization and Disconnection Procedures

V.2

      C. Voltage and Reactive Control

V.2

            1. Voltage and Reactive Control Procedures

V.2

                 a. Removal of voltage regulators from service

V.3

                 b. Notification of voltage regulators removal/return

V.3

                 c. Manual voltage control

V.3

                 d. [Section Intentionally Left Blank]

V.3

                 e. Company prescribed reactive power schedule

V.3

      D. Maintenance Scheduling and Approval

V.3

            1. NUG Facility Maintenance

V.3

                 a. Planned maintenance period

V.3

                 b. Planned maintenance scheduling for NUGs providing net
deliveries to the Company equal to
                      or greater than 10 MWh/hr

V.4

                 c. Planned maintenance scheduling for NUGs providing net
deliveries to the Company equal to
                      or greater than 2.5 MWh/hr., but less than 10 MWh/hr

V.4

                 d. Planned maintenance scheduling for NUGs providing net
deliveries to the Company of
                      less than 2.5 MWh/hr

V.5

            2. Company Facility Maintenance

V.5

      E. NUG Unplanned Outages

V.5

      F. Non-Company Area NUG/Control Area Requirements

V.6

            1. Non-Company Area NUG/PJM Control Area

V.6

                 a. Operating Requirements

V.6

                 b. Accounting Requirements

V.7

            2. Non-Company Area NUG/Different Control Area

V.7

                 a. Requirements for Generation Schedules Prepared in Advance

V.7

                      1. Schedule must be fulfilled

V.7

                      2. Requirements for Energy Sales

V.7

                      3. Timing of Schedules

V.8

                      4. Changes to the Schedule

V.8

                 b. Requirements for Instantaneous Scheduling

V.8

                      1. Automated Process

V.8

                      2. Requirements for Automated Process

V.9

                      3. Forecast of Generation Schedules

V.9

      G. NUG Equipment and Contract Data

V.9

            1. Company Information of NUG Installations

V.9

            2. Company and Operator Exchange of Information

V.10

      H. Verification Testing

V.10


VI. GENERAL NUG OPERATING GUIDELINES-EMERGENCY OPERATIONS

VI.1

      A. System Emergency Conditions

VI.1

            1. Company Direction of NUG Installation

VI.1

            2. System Restoration from Blackout

VI.2

            3. Automatic Voltage Regulation

VI.2

            4. Voltage Reduction

VI.2



APPENDIX A

 

  GLOSSARY OF TERMS

A.1


APPENDIX B

 

  AUTOMATIC REGULATION REQUIREMENTS

B.1


APPENDIX C

 

  FORMS

C.1



 

 

JCP&L SYSTEM NUG OPERATING GUIDELINES



I. FOREWORD


The GPU System, comprised of three operating electric utilities in Pennsylvania
and New Jersey (individually and collectively, the "System", "Company" or
"GPU"), is operated as a fully integrated and coordinated electric power pool
providing reliable and economic service to its customers and a safe working
environment for its employees. These goals are accomplished by applying industry
and Company-established planning and operating criteria for integrating any new
generating unit into the System. In addition, GPU coordinates its planning and
operations with other utilities to fulfill its obligations as a member of the
Power System to maintain overall system reliability. Non-Utility Generation
("NUG") facilities intending to interconnect with and operate in the coordinated
Power System are expected to meet the same criteria and performance as each
utility maintains for itself and to cooperate in maintaining overall system
reliability.


These Guidelines include information needed to coordinate the installation and
operations of NUG facilities with the Company, specifically for use by the NUG
Operator and the Dispatcher to assure their coordinated operation.


These Guidelines will be revised from time to time by the Company in its sole
discretion to address, among other things, the changing needs of the Company's
electrical system, the rules and regulations of the Pennsylvania-New
Jersey-Maryland Interconnection or any successor entity ("PJM"), the PJM system,
and compliance with applicable regulatory or legal requirements.


Whenever possible, these Guidelines are intended to supplement and be
interpreted consistent with the terms and conditions of any power purchase
agreement ("PPA") between a NUG and the Company. In the event of a conflict
between the terms and conditions of these Guidelines and an applicable PPA, the
PPA shall control.


Any notification required under these Guidelines shall be provided, to the
extent practical and reasonable under the circumstances, orally and confirmed
thereafter in written form.


All written Company rules, practices, requirements, or guidelines referenced in
these Guidelines shall be provided timely by the Company to the NUG Operator
upon request.


All capitalized terms used in these Guidelines shall have the meanings specified
in the Definition Section hereof unless the context clearly provides for a
different meaning.


II. SCOPE AND PURPOSE


Every NUG facility which is synchronized to the System shall at all times
coordinate its operation with the Company and provide all necessary and
requested equipment to assure that the Company can operate its electrical system
in a safe and reliable manner. Every NUG Operator shall (i) develop operating
principles and procedures which shall thereafter be coordinated with the
Company's requirements for normal and emergency operating conditions, and (ii)
provide data to the Company regarding the operation and performance of the NUG
facility. These Guidelines establish the minimum guidelines which must be
satisfied by each NUG Operator, and NUG facility to assure proper integration of
the NUG facility into the Company's system. Continuous cooperation between the
NUG Operator and the Company is essential in order to assure that the System is
operated in a safe and reliable manner.


III. GPU SYSTEM CONTROL CENTERS


The System includes an Energy Control Center and Transmission/Distribution
Control Centers. Each NUG Operator shall coordinate energy-related operations
with the GPU Energy Control Center ("GPU ECC"), and the appropriate
Transmission/Distribution Control Center ("GPU T/DCC") for other operations.
Energy- related operations include MWh generation output, Automatic Regulation,
Generation Scheduling and Dispatch, and NUG facility outages. Other operations
include Voltage Control, Switching, Safety and Reliability and System
Restoration from Blackout.


The table below describes the communications protocol between a NUG facility
operator and GPU.


COMMUNICATE WITH


DESCRIPTION / CATEGORY OF OPERATION


CONTROL CENTER*


IV. INTERCONNECTION PRACTICES

 


A. Switching Safety and Reliability


GPU T/D CC


V. GENERAL NUG OPERATING GUIDELINES - NORMAL OPERATIONS

 


A. Generator Control

 

1. Governor Control

GPU T/D CC

2. Automatic Regulation

GPU ECC


B. Scheduling and Dispatch of Generation

 

1. [Section Intentionally Left Blank]

 

2. Synchronization and Disconnection Procedures

GPU T/D CC & GPU ECC


C. Voltage and Reactive Control


GPU T/D CC


D. Maintenance Scheduling and Approval


GPU ECC


E. NUG Unplanned Outages


GPU ECC


H. Verification Testing


GPU ECC


*GPU ECC = GPU Energy Control Center
GPU T/D CC = GPU Transmission/Distribution Control Center

 


VI. GENERAL NUG OPERATING GUIDELINES - EMERGENCY OPERATIONS

 


A. System Emergency Conditions

 

1. Company Direction of NUG Installation

Either/Both

2. System Restoration from Blackout

GPU T/D ECC

3. Automatic Voltage Regulation

GPU T/D ECC

4. Voltage Reduction

GPU T/D ECC



 

IV. INTERCONNECTION PRACTICES


A. Switching Safety and Reliability


1. Switching Procedures


The NUG Operator's switching procedures shall (i) be reviewed by the Company and
(ii) at all times comply with and conform to the Company's switching procedures.
These switching procedures shall at all times be followed precisely by the NUG
Operator and closely coordinated between the NUG Operator and the Dispatcher.
The Company shall provide a copy of its written switching procedures to the NUG
Operator up on request.


2. Responsibility for Switching Equipment


The NUG Operator shall be responsible for switching all equipment it owns,
operates or controls. A specified device to isolate the NUG facility from the
Company's facilities shall be switched by the NUG Operator, whenever requested
by the Company, and locked and tagged by Company personnel to provide safety
clearance. All sources of potential shall be opened and tagged in accordance
with Company's switching and tagging practices and safety rules. The Company
may, at its option, isolate the NUG facility either remotely or locally, as
circumstances warrant.


3. Opening and Tagging of Specified Company Devices


If requested by the NUG Operator, specified Company devices shall be operated
and tagged by the Company according to the Company's switching and tagging
practices and safety rules. Company switching and tagging practices and safety
rules shall apply to (i) all situations involving Company personnel or property
and (ii) any NUG Operator personnel involved with Company switching and tagging.


B. Relaying


1. NUG Relaying System Practices


The NUG relaying systems shall be consistent with the Company's relaying
practices for:


- Determination, isolation, communication, and correction of problems


- Security


- Maintenance on a scheduled cycle to assure reliability


- The design and setting of the protective relay system (which shall be subject
to the prior review and acceptance by the GPU T&D Engineering Department).


2. Relaying System for the NUG Facility


The relaying system for the NUG facility shall be sufficient to prevent or limit
equipment damage for contingencies:


- Within the facility


- External to the facility and on the System


3. NUG Underfrequency Relays


If the NUG facility's relaying system includes underfrequency relays, these
relays shall be set so that the NUG facility is not tripped above 57.5 Hz,
unless otherwise approved by the Company.


C. Communications/Telemetering


1. Communication Channels


The NUG Operator shall provide adequate and reliable telephone communication
channels, manned by responsible personnel, to integrate the NUG facility's
operation with the System under both normal and emergency conditions.


2. Telemetering/Data Requirements


The following classification ratings are based on a NUG facility's typical net
electric energy deliveries to the Company. Supervisory Control and Data
Acquisition ("SCADA") system and metering shall be consistent with the Company's
practices, and compatible with GPU's computer and communication systems. The
purchasing electric system, if other than GPU, may require the NUG Operator to
install a second set of telemetering equipment, in addition to that required by
the Company. JCP&L agrees that the existing Telemetering System installed at
NJEA's Sayreville facility meets the intent of this section and no modifications
are necessary.


a. Equal to or greater than 10 MWh/hr.


For NUG facilities capable of delivering 10 MWh/hr. or more to the Company, the
NUG Operator shall provide telemetered data via a SCADA system and an
associated, dedicated communications channel to the Company's dispatch computer.
Telemetered data shall include, but is not limited to:


- MW

- MVAR

- Mwh

- Voltage

- Equipment Status

- Control Signals


b. Equal to or greater than 2 MWh/hr., but less than 10 MWh/hr.


For NUG facilities delivering energy equal to or greater than 2 MWh/hr. but less
than 10 MWh/hr. to the Company, the NUG Operator shall provide telemetered data
for:


- MW

- MWh


c. Equal to our greater than 500 kWh/hr., but less than 2 MWh/hr.


For NUG facilities delivering energy equal to or greater than 500 kWh/hr. but
less than 2 MWh/hr. to the Company, the NUG Operator shall provide:


- Hourly MWh to be forwarded automatically to the Company by 8:00 a.m. of the
following day.


d. Less than 500 kWh/hr.


For NUG facilities delivering energy less than 500 kWh/hr. to the Company, the
NUG Operator shall provide:


- Hourly kWh or MWh to be forwarded to the Company by the second working day of
the month.


In addition, the Company may require the ability to disconnect the NUG facility
from the Company's system via Supervisory Control.


3. Failure of Telemetering


It is expected and intended that telemetered data shall be sent to the Company
automatically. In the event that the telemetered data is not automatically
received by the Company on a temporary basis, the NUG Operator shall call the
Company with the operating data at intervals specified by the Company. The NUG
Operator shall correct any problems associated with the failure of telemetering
equipment within a reasonable time.


V. GENERAL NUG OPERATING GUIDELINES - NORMAL OPERATIONS


A. Generator Control


1. Governor Control


For any NUG facility engaged in parallel operation with the Company, the NUG
Operator shall:


a. Operate on automatic governor control, except for the periods immediately
before generating equipment is being removed from service and immediately after
it has been placed in service, and


b. Minimize governor outages during periods of operation.


2. Automatic Regulation Control ("AR") (Automatic Generation Control - "AGC")


For any NUG facility with a capacity rating of 50 MW or greater, the NUG
Operator shall adhere to the following operational requirements:


a. The NUG Operator shall install, operate and provide Automatic Regulation
equipment capable of responding to the Company's automatic signal.


b. The NUG Operator shall install, operate and provide Automatic Regulation
capability equal to a minimum of +-2 MW.


c. Each NUG Operator shall insure that its facility's AR equipment is capable of
operating at all times, and in actual operation. NUG facilities may be taken off
AR by the NUG operator during startup, shutdown and boiler outages and at such
other times as the Company may reasonably allow.


d. If for any reason the NUG facility fails to provide AR (except when directed
by GPU), the NUG Operator shall be solely responsible restoring the AR to
operational status as soon as possible.


e. The NUG Operator shall notify the Company by telephone of any material change
in the regulating capability of the NUG facility that materially affects (or is
projected to affect) its operation.


f. The NUG Operator shall activate or deactivate a NUG facility's Automatic
Regulation capability at the direction of the Dispatcher.


g. The NUG Operator shall also comply in all respects with Appendix B -
"Automatic Regulation Requirements".


B. Scheduling and Dispatch of Generation


1. [Section Intentionally Left Blank]


2. Synchronization and Disconnection Procedures


NJEA shall synchronize the Facility to and disconnect the Facility from the
Company's electrical system in accordance with PJM procedures.


C. Voltage and Reactive Control


1. Voltage and Reactive Control Procedures


The NUG Operator shall operate the NUG facility with automatic voltage
regulation equipment in service at all times, except for outages of the
regulator for maintenance or equipment failure.


a. Removal of voltage regulators from service


The NUG Operator shall obtain Dispatcher approval for the scheduling of all
voltage regulator maintenance. The NUG Operator shall request the Company's
approval of an outage schedule with as much lead time as possible. The NUG
Operator shall minimize the duration of regulator equipment outages.


The NUG Operator shall obtain the Dispatcher's prior approval (i.e., at least 30
minutes) to remove the voltage regulator from service.


b. Notification of voltage regulators removal/return


The NUG Operator shall promptly notify the Dispatcher of regulator equipment
removal from and return to service.


c. Manual voltage control


The NUG Operator shall provide manual voltage regulation to maintain the
prescribed voltage schedule or reactive power schedule during voltage regulator
equipment outages.


d. [Section Intentionally Left Blank]


D. Maintenance Scheduling and Approval


1. NUG Facility Maintenance


a. Planned maintenance period


No NUG facility maintenance shall be planned by the NUG Operator during the
Summer peak period months (nominally June 15 to September 15) and Winter peak
period months (nominally December 15 to February 28). The exact dates vary each
year.


b. Planned maintenance scheduling for NUGs providing net deliveries to the
Company equal to or greater than 10 MWh/hr.


1) NJEA shall schedule all planned outages with PJM in accordance with PJM
established procedures.


c. Planned maintenance scheduling for NUGs providing net deliveries to the
Company equal to or greater than 2.5 MWh/hr., but less than 10 MWh/hr.


1) The NUG Operator shall submit the NUG facility's Planned Outage schedule
requests in writing to the Company for its approval or rejection no less than 30
days in advance of the start of a Planned Outage.


2) Any changes to the NUG facility's Planned Outage schedule shall be
communicated by the NUG Operator to the Company by telephone as soon as
reasonably practical to do so and confirmed in writing.


3) The NUG Operator shall assume approval by the Company unless it receives
written rejection of the Planned Outage request schedule within ten (10) working
days of the Company's receipt of the outage request.


4) The NUG Operator shall notify the Dispatcher of its intent to remove
equipment from service by 10:00 a.m. five (5) working days prior to, and again
30 minutes before the approved planned maintenance outage begins. The Dispatcher
may request the NUG Operator to delay or reschedule the planned maintenance
outage if system conditions warrant.


d. Planned maintenance scheduling for NUG facilities providing net deliveries to
the Company of less than 2.5 MWh/hr.


1) Planned maintenance outages for NUG facilities of this size shall be reported
by the NUG Operator as requested by the Company from time to time.


2. Company Facility Maintenance


a. To the extent practical, the Company shall provide to the NUG Operator not
less than one week advance notice of its intention to perform planned
maintenance on its facilities that may affect the NUG facility's operations. The
Company shall submit to the NUG Operator any changes to the Company's facilities
outage schedule(s) as soon as reasonably practical to do so.


b. The Company shall notify the NUG Operator as soon as reasonably practicable
of the expected time of the return to service of any Company facilities that
affect the operations of the NUG facility.


E. NUG Unplanned Outages


NJEA shall notify PJM of all unplanned outages in accordance with PJM
established procedures.


Notwithstanding the preceding sentence, the NUG Operator shall notify the
Dispatcher as soon as reasonably possible of the following:


- the name, type and other description of the equipment forced out

- the starting time of the Unplanned Outage

- the MW reduction resulting (or expected to result) from the Unplanned Outage

- the estimated time the equipment incurring the Unplanned Outage is expected to
return to service

- the time the NUG equipment is actually returned to service.


F. NUG Facilities Not Directly Connected to the Company's or Purchaser(s)
Electrical System


The location of a NUG facility and/or the ultimate destination(s) of energy
produced thereby may cause the energy to be transferred outside of the service
territory of the electric utility with whom the NUG facility is electrically
connected or where the NUG facility is physically located. Under these
circumstances, intervening utilities (i.e., Wheelers) may be involved in
transporting energy from the NUG facility to the final purchaser(s). In these
cases regular, timely and proper communications (and the dissemination of
information) shall be maintained between and among all interested parties.
Wheeling charges may be applied and losses may be taken as the energy is
transferred through a Wheeler's service territory. Those charges are subject to
any applicable contract provisions, filed tariffs, and operating conditions.


These situations require the NUG Operator and affected parties to develop
contracts and operating procedures to assure proper operations and accounting.


1. NUG Facility, Host and Purchaser (s) All Within Same (PJM) Control Area


For a NUG facility connected to a Host that is in the same Control Area as the
Purchaser(s), the following is required:


a. Operating Requirements


Any NUG facility providing energy to a Purchaser(s) shall adhere to and satisfy
the operating requirements, contracts, filed tariffs, and any applicable
guidelines of the Purchaser(s) and Host, and shall develop operating procedures
in coordination with the affected Host and Purchaser(s).


b. Accounting Requirements


Any NUG facility providing energy to a Purchaser(s) shall adhere to and satisfy
the accounting requirements and any applicable guidelines of the Purchaser(s)
and Host, and shall develop accounting procedures in coordination with the
affected Host and Purchaser(s).


2. NUG Facility, Host and Purchaser(s) not Within Same (PJM) Control Area


When a NUG facility, Host and Purchaser(s) are in different Control Areas, in
addition to the requirements in paragraph 1 above, the NUG Operator and
Dispatchers must develop and coordinate generation schedules among all affected
parties. These schedules may be prepared in advance or developed
instantaneously. The two methods are described below:


a. Requirements for Generation Schedules Prepared in Advance


1. Schedule must be fulfilled


The NUG Operator shall deliver to its Host all energy that was pre-scheduled.
Any differences between the hourly generation schedule and the actual NUG
generation shall be reconciled by the Host and the NUG Operator, in accordance
with contracts and procedures established between them.


2. Requirements for Energy Sales


(a) the NUG Operator shall submit the generation schedule(s) to the Host and to
the Dispatcher(s) who shall coordinate the schedules with their respective
Control Areas;


(b) the requirements of the schedules shall be in accordance with procedures
established by each of the affected parties.


3. Timing of Generation Schedules


The timing of the generation schedules shall be in accordance with procedures
established by the affected parties, and in any event, shall be submitted to the
Company by 10:00 AM on the previous working day to which the schedules apply.


A forecast of expected hourly NUG facility generation schedules for the next
week shall be provided by the NUG Operator to the Company by 10:00 AM Thursday
of each week or by Wednesday, if Thursday or Friday is a Company holiday. The
NUG Operator shall also provide any forecasted generation schedules to any or
all affected parties in accordance with their requirements.


4. Changes to the Generation Schedule


No changes to the generation schedule(s), including changes resulting from
emergency conditions, shall be permitted unless the NUG Operator provides all
parties at least one (1) hour advance notice. Any such changes shall be
effective at the start of an hour.


b. Requirements for Instantaneous Scheduling


1. Automated Process


The NUG Operator and all affected parties shall develop an automated process to
continually develop generation schedules for all affected parties.


2. Requirements for Automated Process


The automated processes will include instantaneous MW data for real time
interchange scheduling among the affected parties and hourly MWh data for
accounting and billing.


3. Forecast of Generation Schedules


A forecast of expected hourly NUG generation schedules for the next week shall
be provided by the NUG Operator to the Company by 10:00 AM Thursday of each
week, or by Wednesday, if Thursday or Friday is a Company holiday. The NUG
Operator shall also provide any forecasted generation schedules to any or all
affected parties in accordance with their requirements.


G. NUG Equipment and Contract Data


1. Company Information of NUG facilities


In order to ensure that all Company personnel responsible for operating the
System affected by the NUG facility are familiar with its equipment
configurations, capabilities and operating parameters, the Company may from time
to time request, and the NUG Operator shall provide in a timely manner to the
Company, detailed information about the type, nature, and operating
characteristics of the NUG facility and all related equipment.


2. Company and NUG Operator Exchange of Information


The NUG Operator and Dispatcher shall promptly exchange all information relating
to all conditions which affect (or could affect) the operations of the NUG
facility and/or the Company's electric system and facilities.


H. Verification Testing


NJEA shall coordinate with PJM to perform periodic verification tests of the NUG
facility's capacity ratings. Such ratings shall be provided by the NUG Operator
to PJM on the "PJM Net Capability Verification Report" forms (Appendix C).


VI. GENERAL NUG OPERATING GUIDELINES - EMERGENCY OPERATIONS


The NUG Operator and Company shall maintain communication/contact during all GPU
System emergency conditions.


A. System Emergency Conditions


1. Company Direction of NUG Operation


During an emergency, as determined/declared by PJM, the NUG Operator shall
respond as promptly as possible to all directives from PJM with respect to all
matters affecting the operation of the NUG facility including, without
limitation, the following:


a. Thermal overload of electrical circuits (actual or contingency),


b. High or low voltage conditions (actual or contingency)


c. Minimum generation emergency conditions occurring on the GPU and/or PJM
System or the Interconnected System.


d. Maximum generation emergency - deactivate Automatic Regulation.


PJM may also direct the NUG Operator to (i) modify the NUG facility's energy
and/or reactive output and/or (ii) disconnect the NUG facility from the
Company's electrical system.


If safety or system reliability conditions warrant, the Dispatcher or PJM may
isolate the NUG facility from the Company's electrical system without notice to
the NUG Operator or upon such notice as is possible under the circumstances. The
Dispatcher and/or PJM shall advise the NUG Operator as soon as possible of any
forced outages of the Company's facilities which affect the operations of the
NUG facility.


When the Dispatcher has determined that the emergency conditions have been
alleviated, he/she shall inform the NUG Operator and allow the NUG Facility to
return to normal operations consistent with prudent electrical practices.


2. System Restoration from Electric Transmission System Outage


In order to safely and rapidly restore the electric transmission system
following a outage of any or all of that system, a NUG facility that has been
isolated from the Company's electrical system shall be allowed to reconnect only
under the direction of the Dispatcher.


In all cases the NUG facility shall be ready to return to service and provide
energy to the Company as soon as possible.


3. Automatic Voltage Regulation


Unless the Company requests a manual adjustment, the NUG Operator shall maintain
the NUG facility's automatic voltage regulator in service during an emergency
declared/determined by the Company and/or PJM.


4. Voltage Reduction


The NUG Operator shall participate in any voltage reduction declared/determined
by the Company and/or PJM at any time, and operate the NUG facility at the
voltage level then-requested by PJM.



 

 

APPENDIX A - DEFINITIONS


Control Area

An electrical system interconnected with others that is capable of regulating
its generation in order to maintain its interchange schedule with other systems.


Dispatcher

The Company person(s), available at all times, to coordinate the day to day
operation of the NUG facility with the Power System. Unless otherwise directed
by the Company, the "Dispatcher" shall be the Energy Resource Dispatcher at the
GPU Control Center in Reading, or be a GPU Transmission Dispatcher or
Distribution Dispatcher at any of GPU Energy's Transmission and Distribution
Control Centers.


GPU

GPU, Inc., the parent corporation of the Company.


GPU System

The three operating electric utilities (and related service territories) owned
by GPU, i.e. the Pennsylvania Electric Company, Metropolitan Edison Company and
Jersey Central Power and Light Company, and their Affiliates.


Host

The utility in whose electric service territory a NUG facility is geographically
located and electrically connected, and under circumstances where the energy
produced by the NUG facility is contracted to a utility located outside of the
Host's service territory. If a wheeling or transmission fee is charged by the
Host as part of the total cost of delivering such energy outside of the Host's
electric service territory, the Host is also a wheeler.


kWh

kilowatt-hour.


Maximum Emergency Generation

a condition that exists on PJM and/or GPU electrical system when all available
generating capacity has been placed in service and is generating the normal
maximum net plant output and additional generation is required to meet peak load
demands or to safeguard the operation of the Company's electrical system and/or
PJM.


Minimum Generation Emergency

a condition that exists on PJM and/or GPU electrical system when non-nuclear
utility generating units and purchased power are reduced to their normal minimum
capability and further reductions in generation output are required for proper
control of the electrical system in meeting electrical system load.


MW

megawatt


Mwh

megawatt-hour


NUG facility

A facility for generating electricity which is not exclusively owned by an
electric utility and which operates connected to an electric utility system. NUG
facilities include several classifications:


Co-generator

A facility that generates electricity for sale to a utility and also produces at
least one other form of useful thermal energy for industrial or commercial
purposes.


EWG

Exempt Wholesale Generator. This is not a PURPA Qualifying Facility.


IPP

Independent Power Producer. This is not a PURPA Qualifying Facility.


Non-QF

Power source that does not meet the PURPA Qualifying Facility criteria. This is
an Independent Power Producer (IPP).


QF

Qualifying Facility. Under PURPA regulations, this is a NUG facility that meets
Qualifying Facility status.


SPP

Small Power Producer. This can be either a PURPA Qualifying Facility (QF) or an
Independent Power Producer (IPP).


NUG Operator*

The entity or person in actual charge of the day to day operations of a NUG
facility.


NUG Owner*

The owner or partial owner of a NUG facility.


PJM

Pennsylvania New Jersey Maryland Interconnected Power Pool.


Planned Outage

A complete or partial outage of the Facility that has been scheduled with the
Company more than two (2) months in advance of the outage pursuant to the terms
of a facilities' Power Purchase Agreement.


Purchaser

The purchaser of NUG energy and/or capacity.


PURPA

Public Utilities Regulatory Polices Act.


Unplanned Outage

An outage which, due to equipment failure or inability of the NUG Operator to
maintain net generation to the Company, requires that the NUG facility be
removed from service or reduce output. Unplanned outages include "Maintenance
Outages" which are scheduled less than two (2) months in advance, and can be
postponed to the weekend past the immediately succeeding weekend, and "Forced
Outages" which are unscheduled, and generally immediate.


Wheeler

The utility using its transmission system to transfer energy that is en route
from a NUG source to a purchaser.


*May be both or either



 

 

APPENDIX B - AUTOMATIC REGULATION REQUIREMENTS


The NUG facility shall operate in a manner that provides the megawatts of
Automatic Regulation specified in any applicable PPA. Automatic Regulation shall
be controlled by a signal from PJM. GPU shall cooperate with NJEA to reconfigure
the Automatic Regulation signal for NJEA to be delivered directly from PJM. NJEA
shall maintain Automatic Regulation in working order and will comply with all
PJM rules and procedures covering Automatic Regulation, including testing.



 

 

APPENDIX C


(EACH APPENDIX C FORM IS TITLED AT TOP OF PAGE)

       

APPENDIX C - APPLICATION FOR PROTECTIVE TAGGING ON LINES OR EQUIPMENT

   

APPENDIX C - GPU NUG GENERATING EQUIPMENT REDUCTION

   

APPENDIX C - GPU ENERGY SYSTEM OPERATIONS TELEPHONE LISTING

   

APPENDIX C - GPU ENERGY CONTROL CENTER CONTACTS

   

APPENDIX C - Weekly Power Production Forecast of Anticipated Hourly MWH
Deliveries

   

APPENDIX C - PJM NET CAPABILITY VERIFICATION REPORT

   

APPENDIX C - PJM NET CAPABILITY VERIFICATION REPORT

   

APPENDIX C - Generating Company - Generator Maintenance Schedule

 

